Exhibit 10.2

LEASE

 

--------------------------------------------------------------------------------

 

NORTHBROOK TC EQUITIES LLC

NORTHBROK 134 WEST 93 EQUITIES LLC

NORTHBROOK LEMAD EQUITIES LLC

NORTHBROOK CH EQUITIES LLC

NORTHBROOK CLINTON EQUITIES LLC

NORTHBROOK UK1 EQUITIES LLC

NORTHBROOK LOKEN LLC

NORTHBROOK HS DEVELOPMENT LLC

NORTHBROOK HS RK LLC

NORTHBROOK TEIDIF LLC

 

AS TENANTS IN COMMON

LANDLORD

 

and

 

STRONGBRIDGE U.S., INC.

 

TENANT

 

 





--------------------------------------------------------------------------------

 



OFFICE REFERENCE PAGE

 

 

BUILDING:

900 Northbrook Drive

Trevose, PA 19053

LANDLORD:

Northbrook TC Equities, Northbrook 134 West 93 Equities LLC, Northbrook Lemad
Equities LLC, Northbrook CH Equities LLC, Northbrook Clinton Equities LLC,
Northbrook UK1 Equities LLC, Northbrook Loken LLC, Northbrook HS Development LLC
and Northbrook HS RK LLC, Northbrook TEIDIF LLC, as Tenants in Common

LANDLORD’S ADDRESS:

c/o

Time Equities Inc.

55 Fifth Avenue,

New York, NY 10003

TENANT:

STRONGBRIDGE U.S., INC.

TENANT’S ADDRESS:

900 Northbrook Drive, Suite 200, Trevose, PA 19053

LEASE EXECUTION DATE:

November 21, 2017

PREMISES:

Second Floor Suite 250

USE:

General Office Space

PREMISES RENTABLE AREA:

7,326 RSF on the Second Floor of a 65,825 RSF building

RENT COMMENCEMENT DATE:

The earlier of (1) One Hundred

Eighty (180)  days from the Commencement Date or (2) upon

Substantial Completion  of Tenant’s Work.

COMMENCEMENT DATE:

 

TERMINATION DATE:

Upon Execution of this Lease.

 

Five (5) years from Rent Commencement Date.

TERM

Five (5) years from Rent Commencement Date.

ANNUAL RENT:

$20.50/RSF Year 1 with $.50/SF annual increases (see Exhibit “D-1” attached)

FREE RENT:

See Section 3.2

ANNUAL ESCALATION:

$0.50 /SF

MONTHLY INSTALLMENTS OF RENT (PLUS UTILITIES):

$12,515.25

TENANT’S PROPORTIONATE SHARE:

11.13%

BASE YEAR (DIRECT EXPENSES):

Calendar 2018 Base Year

BASE YEAR (TAXES):

Calendar 2018 Base Year

BROKER DUE COMMISSION:

CBRE, Inc. and NAI Geis Realty Group Inc.

ADDITIONAL RENT:

Any sum to be paid pursuant to the provisions of this Lease

other than Annual Rent.

 





 

i

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



The reference Page information is incorporated into and made part of the
Lease.  In the event of any conflict between any Reference Page information and
the Lease, the Lease shall control.  This Lease includes Exhibits “A” through
“E” all which, are made a part hereof.

 

LANDLORD:

TENANT:

 

 

NORTHBROOK TC EQUITIES LLC

STRONGBRIDGE U.S., INC.

NORTHBROK 134 WEST 93 EQUITIES LLC

 

NORTHBROOK LEMAD EQUITIES LLC

 

NORTHBROOK CH EQUITIES LLC

 

NORTHBROOK CLINTON EQUITIES LLC

 

NORTHBROOK UK1 EQUITIES LLC

 

NORTHBROOK LOKEN LLC

 

NORTHBROOK HS DEVELOPMENT LLC

 

NORTHBROOK HS RK LLC

 

NORTHBROOK TEIDIF LLC

 

As Tenants In Common

 

 

By:

 

    

By:

 

 

 

 

 

 

Print:

 

 

Print:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 





 

ii

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

Article

 

Page

 

 

 

1.

USE AND RESTRICTIONS ON USE


1

 

 

 

2.

TERM


2

 

 

 

3.

RENT


2

 

 

 

4.

RENT ADJUSTMENTS


3

 

 

 

5.

SECURITY DEPOSIT


6

 

 

 

6.

ALTERATIONS


6

 

 

 

7.

REPAIR


8

 

 

 

8.

LIENS


8

 

 

 

9.

ASSIGNMENT AND SUBLETTING


9

 

 

 

10.

INDEMNIFICATION


11

 

 

 

11.

INSURANCE


11

 

 

 

12.

WAIVER OF SUBROGATION


14

 

 

 

13.

SERVICES AND UTILITIES


15

 

 

 

14.

HOLDING OVER


16

 

 

 

15.

SUBORDINATION


17

 

 

 

16.

RULES AND REGULATIONS


17

 

 

 

17.

REENTRY BY LANDLORD


17

 

 

 

18.

DEFAULT


18

 

 

 

19.

REMEDIES


19

 

 

 

20.

TENANT'S BANKRUPTCY OR INSOLVENCY


23

 





 

iii

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



21.

QUIET ENJOYMENT


24

 

 

 

22.

DAMAGE BY FIRE, ETC.


25

 

 

 

23.

EMINENT DOMAIN


26

 

 

 

24.

SALE BY LANDLORD


27

 

 

 

25.

ESTOPPEL CERTIFICATES


27

 

 

 

26.

SURRENDER OF PREMISES


27

 

 

 

27.

NOTICES


28

 

 

 

28.

TAXES PAYABLE BY TENANT


28

 

 

 

29.

LANDLORD DEFAULT


29

 

 

 

30.

DEFINED TERMS AND HEADINGS


29

 

 

 

31.

TENANT'S AUTHORITY


30

 

 

 

32.

COMMISSIONS


30

 

 

 

33.

TIME AND APPLICABLE LAW


30

 

 

 

34.

SUCCESSORS AND ASSIGNS


30

 

 

 

35.

ENTIRE AGREEMENT


30

 

 

 

36.

EXAMINATION NOT OPTION


31

 

 

 

37.

RECORDATION


31

 

 

 

38.

LIMITATION OF LANDLORD'S LIABILITY


31

 

 

 

39.

COMPLIANCE WITH LAWS


31

 

 

 

40.

PARKING


32

 

 

 

41.

DRAFTING OF LEASE


32

 

 

 

42.

INTENTIONALLY DELETED


32

 

 

 

43.

BUILDING CONTAMINANTS


32





 

iv

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



44.

WI-FI ACCESS


32

 

 

 

45.

ALLOWANCE - TENANT PERFORMING WORK


34

 

 

 

46.

EXPANSION PREMISES


38

 

 

 

EXHIBIT A         PREMISES

 

EXHIBIT B         INITIAL ALTERATIONS/TENANT’S WORK

 

EXHIBIT C         RULES AND REGULATIONS

 

EXHIBIT D-1     RENT SCHEDULE

 

EXHIBIT D-2     RENT SCHEDULE AFTER THE EXPANSION PREMISES COMMENCEMENT DATE

EXHIBIT E          EXPANSION PREMISES

 

 

 

 



 

v

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



LEASE

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and intending to be legally bound, by this Lease Landlord
leases to Tenant and Tenant leases from Landlord the Premises in the Building as
set forth and described on the Reference Page.  The Reference Page, including
all terms defined thereon, is incorporated as part of this Lease.

 

1.   USE AND RESTRICTIONS ON USE.

 

1.1    The Premises are to be used solely for general office purposes. Tenant
shall not do or permit anything to be done in or about the Premises which will
unreasonably obstruct or interfere with the rights of other tenants or occupants
of the Building or injure, annoy, or disturb them or allow the Premises to be
used for any improper, immoral, unlawful, or objectionable purpose. Tenant shall
not do, permit or suffer in, on, or about the Premises the sale of any alcoholic
liquor without the written consent of Landlord first obtained, or the commission
of any waste. Notwithstanding anything else contained above, Tenant’s use of the
Premises for ordinary office use shall not be in violation of the terms of this
Section 1.1.  Tenant shall comply with all governmental laws, ordinances and
regulations applicable to the use of the Premises and its occupancy and shall
promptly comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in or upon, or in connection with,
the Premises, all at Tenant's sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.

 

1.2        Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, licensees or invitees to at any time handle,
use, manufacture, store or dispose of in or about the Premises or the Building
any flammables, explosives, radioactive materials, hazardous wastes or
materials, toxic wastes or materials, or other similar substances, petroleum
products or derivatives or any substance subject to regulation by or under any
Environmental Laws (collectively "Hazardous Materials") , nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney's fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use





 

1

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



or disposition in or from the Premises of any Hazardous Materials (even though
permissible under all applicable Environmental Laws or the provisions of this
Lease), or by reason of any actual or asserted failure of Tenant to keep,
observe, or perform any provision of this Section 1.2.  For purposes of this
Lease, "Environmental Laws" shall mean all federal, state and local laws and
ordinances relating to the protection of the environment or the keeping, use or
disposition of Hazardous Materials, presently in effect or hereafter adopted,
all amendments to any of them, and all rules and regulations issued pursuant to
any of such laws or ordinances.

 

2.   TERM.

 

2.1    The Term of this Lease shall begin on the date ("Commencement Date"), as
shown on the Reference Page. Landlord shall tender possession of the Premises,
broom clean and vacant and (to the best knowledge of Landlord), free from any
Hazardous Materials and otherwise in its as-is condition.

 

2.2    In the event Landlord shall permit Tenant to occupy the Premises prior to
the Commencement Date, such occupancy shall be subject to all the provisions of
this Lease except that no Rent shall be due in connection with such occupancy
until the Rent Commencement Date (as set forth on the Reference
Page).  Notwithstanding the above, Additional Rent for electric service shall be
due to Landlord as of Tenant’s occupation of the Premises.  Said early
possession shall not advance the Rent Commencement Date or the Termination Date.

 

2.3  Landlord shall have the right to confirm the rentable and usable square
footage of the Premises by independent measurement.  For such purpose, the
measurement of the Premises shall be in accordance with the method for
determining "rentable area" and "usable area" under the Building Owners and
Managers Association International, Office Buildings: Standard Methods of
Measurement (ANSI/BOMA Z65.1 – 2010).  Following such measurement, if the
rentable square footage of the Premises differs from that set forth in the Basic
Lease Information, Tenant and Landlord shall amend this Lease to revise the
monthly installments of Annual Rent, the Tenant's Proportionate Share and to
otherwise reflect such revised rentable area of the Premises.  If Landlord has
not, by the date that is sixty (60) days after the Commencement Date, notified
Tenant that an adjustment to the rentable area recited in the Basic Lease
Information is required, the parties conclusively agree that the rentable area
set forth in the Office Reference Page is correct.

 

3.   RENT.

 

3.1      Pursuant to the terms set forth on the Reference Page, Tenant agrees to
pay to Landlord the Annual Rent in effect from time to time by paying the
Monthly Installment of Rent then in effect on or before the first day of each
full calendar month during the Term from and after the Rent Commencement Date.

 

3.2      The Monthly Installment of Rent in effect at any time shall be
one-twelfth of the Annual Rent in effect at such time.  Rent for any period
during the Term, which is less than a full month shall be a prorated portion of
the Monthly Installment of Rent based upon a thirty (30)-day month. Said Annual
Rent shall be paid to Landlord, without deduction or offset and without notice





 

2

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



or demand, at the Landlord's address, as set forth on the Reference Page, or to
such other person or at such other place as Landlord may from time to time
designate in writing.  Provided Tenant is not in default of any of the terms and
conditions of this lease beyond any applicable grace or cure period, the first
four (4) months of Rent, shall be abated.  During this period, Tenant shall
remain responsible for the payment of all Additional Rent, including
electricity.

 

3.3    Tenant recognizes that late payment of any Annual Rent or other sum due
under this Lease will result in administrative expense to Landlord, the extent
of which additional expense is extremely difficult and economically impractical
to ascertain.  Tenant therefore agrees that if Annual Rent or any other sum is
not paid within five (5) days after the applicable due date hereunder, a late
charge shall be imposed in an amount equal to the greater of: (a) Fifty Dollars
($50.00), or (b) a sum equal to five percent (5%) per month of the unpaid Annual
Rent or other payment. The provisions of this Section 3.2 in no way relieve
Tenant of the obligation to pay Annual Rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord's remedies pursuant to Article 19 of this Lease in the event
said Annual Rent or other payment is unpaid after date due.

 

4.   RENT ADJUSTMENTS.

 

4.1  For the purpose of this Article 4, the following terms are defined as
follows:

 

4.1.1    Lease Year: Each calendar year falling partly or wholly within the
Term.

 

4.1.2     Direct Expenses: All direct costs of operation, maintenance, repair
and management of the Building (including the amount of any credits which
Landlord may grant to particular tenants of the Building in lieu of providing
any standard services or paying any standard costs described in this Section
4.1.2 for similar tenants), as determined in accordance with generally accepted
accounting principles (“GAAP”) or other sound accounting principals consistently
used by Landlord, including the following costs by way of illustration, but not
limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements required to be maintained by Landlord
pursuant to Section 11.2 hereof, utility costs, including, but not limited to,
the cost of heat, power, steam, gas, and waste disposal; the cost of janitorial
services; the cost of security and alarm services; window cleaning costs; labor
costs; costs and expenses of managing the Building including management fees in
an amount not to exceed 5% per annum; air conditioning maintenance costs;
elevator maintenance fees and supplies; material costs; equipment costs
including the cost of maintenance, repair and service agreements and rental and
leasing costs; purchase costs of equipment other than capital items; current
rental and leasing costs of items which would be amortizable capital items if
purchased; tool costs; licenses, permits and inspection fees; wages and salaries
of Landlord employees or agents directly engaged in the operation, maintenance,
repair or management of the Building, and employee benefits and reasonable
payroll taxes with regard to such Landlord employees; accounting and legal fees;
any sales, use or service taxes incurred in connection therewith.  Direct
Expenses for any year during which average occupancy of the Building is less
than one hundred percent (100%) shall be calculated based upon the Direct
Expenses that would have been incurred if the Building had an average occupancy
of one hundred percent (100%) during the entire calendar year.  Direct





 

3

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



Expenses shall not include any of the following:  capital expenditures not
permitted herein; legal fees for enforcing rights under other tenant leases in
the Building or in defense of Landlord’s title to the Building; depreciation or
amortization of the Building or equipment in the Building except as expressly
provided herein; loan principal or interest payments or rental payments on any
ground or other underlying leases; costs of alterations of tenants' premises;
leasing commissions, interest expenses on long-term borrowings; advertising and
marketing costs; management salaries for executive personnel other than
personnel directly engaged in the operation, maintenance, repair or management
of the Building; interest or penalty charges incurred by Landlord due to the
failure to timely pay obligations of Landlord (even if such obligation is
reimbursed through Direct Expenses); the costs of Landlord’s compliance with any
Environmental Laws or the removal or abatement of any Hazardous Materials from
the Premises or the Building (unless such costs arise out of the acts of Tenant
during the Term); expenses for repair or other work occasioned by fire or other
casualty which is covered under the casualty insurance policy described in
Section 11.2 hereof; expenses for the replacement of any items covered by a
manufacturer’s or seller’s warranty; costs of repair to the Premises
necessitated by Landlord’s gross negligence or willful misconduct, or of
correcting any latent defects or original design defects in the construction of
the Building or the materials and equipment used therefor; reserves; salaries of
employees of Landlord above the grade of Building manager and/or employees of
Landlord whose time is not substantially spent in the management and operation
of the Building; new artwork installed in the Building the cost of which exceeds
$10,000 in the aggregate; charges for utility services separately metered to
particular tenants in the Building; and fees and charges not reasonable and
competitive with fees charged by unaffiliated entities for the performance of
such services of comparable quality in comparable buildings in the area.  In
addition, Landlord shall be entitled to amortize and include as an Additional
Rental adjustment: (i) an allocable portion of the cost of capital improvement
items which are reasonably calculated to reduce operating expenses, as may be
determined in accordance with GAAP or other applicable sound accounting or
administrative practices; (ii) fire sprinklers and suppression systems and other
life safety systems; and (iii) other capital expenses which are required under
any governmental laws, regulations or ordinances which were not applicable to
the Building at the time it was constructed.  All such costs shall be amortized
over the reasonable life of such improvements in accordance with such reasonable
life and amortization schedules as shall be determined by Landlord in accordance
with generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the prime lending rate announced from
time to time as such by Chase Bank.

 

4.1.3     Taxes: Tenant agrees to pay Tenant’s Proportionate Share of any and
all increases in Taxes, as defined below, assessed and levied against the
Building and the land appurtenant thereto above the taxes paid for the Base Year
as well as any special assessment(s) imposed upon the Premises for any purpose
whatsoever during the term, whether the increase in taxation results from a
higher tax rate or an increase in the assessed valuation of the Premises, or
both.   Taxes shall be defined as real estate taxes and any other taxes, charges
and assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, any payments to any ground lessor in reimbursement of tax payments made by
such lessor; and all fees, expenses and costs incurred by Landlord in
investigating, protesting, contesting





 

4

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



or in any way seeking to reduce or avoid increase in any assessments, levies or
the tax rate pertaining to any Taxes to be paid by Landlord in any Lease Year.
Taxes shall not include any corporate franchise, or estate, inheritance or
corporate net income tax or gross receipts or similar tax, any tax imposed upon
any transfer by Landlord of its interest in this Lease or the Building or any
late charges, fines or penalties incurred by Landlord with respect to the
failure to pay any of the foregoing taxes in a timely manner.

 

4.2    If in any Lease Year, Tenant's Proportionate Share of Direct Expenses
exceeds the Direct Expense Base Year as set forth in the Reference Page above,
respectively, Tenant shall pay such excess as Additional Rent for such Lease
Year as provided in Section 4.5 below.

 

4.3    The annual determination of Direct Expenses shall be made by Landlord and
if certified by a public accountants selected by Landlord shall be binding upon
Landlord and Tenant, subject to the provisions of Section 4.7 below. In the
event that during all or any portion of any Lease Year, the Building is not
fully rented and occupied Landlord may make any appropriate adjustment in
occupancy-related Direct Expenses for such year for the purpose of avoiding
distortion of the amount of such Direct Expenses to be attributed to Tenant by
reason of variation in total occupancy of the Building, by employing GAAP and
other applicable sound accounting and management principles to determine Direct
Expenses that would have been paid or incurred by Landlord had the Building been
fully rented and occupied, and the amount so determined shall be deemed to have
been Direct Expenses for such Lease Year.

 

4.4    Prior to the commencement date of any Lease Year other than the first
Lease Year hereunder, Landlord shall estimate Tenant's liability for Direct
Expenses and/or Taxes under Section 4.2, Article 6 and Article 29 (“Tenant’s
Estimated Share”) for the Lease Year or portion thereof. Landlord will give
Tenant written notification of the amount of such estimate at least fifteen (15)
days prior to the commencement date of such Lease Year.  Tenant agrees that it
will pay, by increase of its Monthly Installments of Rent due in such Lease
Year, Tenant’s Estimated Share with respect to such Lease Year as Additional
Rent in equal monthly installments of 1/12 of such estimate, through and until
the end of such Lease Year.  Any such increased rate of Monthly Installments of
Rent pursuant to this Section 4.4 shall remain in effect through and until the
end of the applicable Lease Year, and thereafter shall be subject to adjustment
as provided in Section 4.5 below.

 

4.5    Within one hundred eighty (180) days after the expiration of each Lease
Year in which Tenant paid its Estimated Share as provided in Section 4.4 above,
Landlord shall communicate to Tenant in writing the actual determination of
Tenant's liability for Direct Expenses and/or Taxes with regard to such Lease
Year , in which instance the parties shall proceed as follows:

 

4.5.1     If the total Tenant’s Estimated Share paid for such applicable Lease
Year is less than the actual amount of Tenant's liability for Direct Expenses
and/or Taxes, then Tenant shall pay such deficiency to Landlord as Additional
Rent in one lump sum within thirty (30) days of the later of Tenant’s receipt of
Landlord's bill therefor or the conclusion of Tenant’s audit proceedings with
respect thereto pursuant to Section 4.7 below; or

4.5.2     If the total Tenant’s Estimated Share paid for such applicable Lease
Year is





 

5

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



more than the actual amount of Tenant's liability for Direct Expenses and/or
Taxes, then Landlord shall credit the difference against the then next due
payments to be made by Tenant under this Article 4.  Tenant shall not be
entitled to a credit by reason of actual Direct Expenses and/or Taxes in any
Lease Year being less than the Base Year.

 

4.6    If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant's liability for Direct Expenses and Taxes
for the Lease Year in which said Date occurs shall be prorated based upon a
three hundred sixty-five (365) day year.

 

4.7    Landlord shall keep accurate records showing in detail all Additional
Rent charges provided for in this Lease for the duration of the Term.  Tenant
has the right, exercisable no more than once each Lease Year on not less than
forty-five (45) days’ prior written notice and at a time reasonably acceptable
to Landlord, to cause an audit to be performed of Landlord's operations and/or
books and records pertaining to the Direct Expenses and Taxes for the preceding
Lease Year.  In the event that (i) such audit determines that Tenant’s Estimated
Share exceeds the actual amount of Tenant’s liability for Direct Expenses and/or
Taxes by more than five percent (5%) for such prior Lease Year and (ii) provided
no Event of Default is continuing at such time, then Landlord will reimburse
Tenant for the costs of such audit and verification incurred by Tenant within
thirty (30) days after demand therefor by Tenant accompanied by Tenant's
reasonably detailed verification of such overcharges and paid invoices;
provided, however, that Tenant shall not use a contingent fee auditor and if
Tenant does, then to the extent Landlord shall be obligated hereunder to
reimburse Tenant for the costs of such audit, Landlord shall pay the
commercially reasonable hourly rate.

 

5.   SECURITY DEPOSIT.

 

Tenant shall not be required to provide any security deposit to Landlord in
connection with this Lease.

 

6.   ALTERATIONS.

 

6.1    Except for those alterations specifically provided for in Exhibit “B” to
this Lease or as provided in Section 6.5 below, Tenant shall not make or suffer
to be made any alterations, additions, or improvements in, on, or to the
Premises or any part thereof or the making of any improvements as required by
Article 7, without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed.  When applying for such consent,
Tenant shall, if requested by Landlord, furnish complete plans and
specifications for such alterations, additions and improvements.  To the extent
that Landlord’s consent is required pursuant to this Section 6.1, Landlord shall
communicate the same in writing to Tenant within thirty (30) days after
application therefor and the provision of any and all required plans or
specifications to Landlord (and any failure by Landlord to respond to such
request within such 30-day period shall be deemed to be an approval of such
alterations).

 

6.2   In the event Landlord’s consent is required pursuant to Section 6.1 above
and Landlord affirmatively consents to the making of any such alteration,
addition or improvement by





 

6

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



Tenant, the same shall be made using a contractor reasonably acceptable to
Landlord (“Landlord’s Contractor”) (unless Landlord agrees in writing otherwise)
at Tenant's sole cost and expense.  Any other alterations, additions or
improvements by Tenant shall be made using a contractor selected by Tenant in
its sole discretion.  If Landlord enters into any contract or agreement during
the Term restricting the use of non-union labor or suppliers in connection with
any construction or alterations in or to the Building, Landlord shall promptly
notify Tenant in writing of the same.  Thereafter, if Tenant shall employ any
contractor and such contractor or any subcontractor thereof shall employ any
non-union labor or supplier, Tenant shall be responsible for and hold Landlord
harmless from any and all delays, damages and extra costs directly suffered by
Landlord as a result of any dispute with any labor unions employed at the
Building concerning the wage, hours, terms or conditions of the employment of
any such labor resulting from Tenant’s direct or indirect employment of such
non-union labor or supplier at the Building.

 

6.3      All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations and Tenant shall, prior to construction, provide any additional
insurance required under Article 11 in such case, and also all such assurances
to Landlord, including but not limited to, reasonable and customary waivers of
lien, and if such alteration, addition or improvement is in excess of $100,000
in the aggregate, reasonable and customary surety company performance bonds as
Landlord shall reasonably require to assure payment of the costs thereof and to
protect Landlord and the Building and appurtenant land against any loss from any
mechanic's, materialmen's or other liens.  Tenant shall as Additional Rent pay
in addition to any sums due pursuant to Article 4, any increase in Taxes
attributable directly to any such alteration, addition or improvement for so
long, during the Term, as such increase is ascertainable, at Landlord's election
said sums shall be paid in the same way as sums due under Article 4.

 

6.4      All alterations, additions, and improvements in, on, or to the Premises
made or installed by Tenant, including carpeting, shall be and remain the
property of Tenant during the Term but, excepting furniture, furnishings,
movable partitions of less than full height from floor to ceiling and other
trade fixtures, shall become a part of the realty and belong to Landlord without
compensation to Tenant upon the expiration or sooner termination of the Term, at
which time title shall pass to Landlord under this Lease as by a bill of sale,
unless Landlord communicates to Tenant within thirty (30) days after the
installation of such alterations, additions or improvements, that the same must
be removed from the Premises upon the expiration or sooner termination of this
Lease.  If Landlord provides the foregoing notice to Tenant, Tenant shall upon
the expiration or sooner termination of this Lease, at Tenant's sole cost and
expense, remove any such alterations, additions or improvements which are
designated by Landlord to be removed, and Tenant shall forthwith and with all
due diligence, at its sole cost and expense, repair and restore the Premises to
their original condition, reasonable wear and tear and damage by fire or other
casualty excepted.

 

6.5       Notwithstanding anything to the contrary set forth in Section 6.1
above, Tenant shall have the right, without the consent of Landlord, to make
alterations to the Premises which (i) are non-structural; (ii) which do not
otherwise affect the structural integrity of the Premises, the Building, or
Building utility services or plumbing and electrical lines; and (iii) cost less
than $30,000 in the aggregate during the Term.

 





 

7

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



7.   REPAIR.

 

7.1   It is the Landlord’s responsibility to maintain and repair common areas,
mechanical systems in the Building (including those serving the Premises) and
public portions of the Building, interior and exterior, in good order and
condition, reasonable wear and tear excepted.  Landlord shall have no obligation
to alter, remodel, improve, repair, decorate or paint the Premises, except as
specified in Exhibit “B” attached hereto and made a part hereof and except that
Landlord shall repair and maintain the structural portions of the Building,
including the basic plumbing, air conditioning, heating and electrical systems
installed or furnished by Landlord, including portions of such systems that may
be located within the Premises. By taking possession of the Premises, Tenant
accepts them as being in good order, condition and repair and in the condition
in which Landlord is obligated to deliver them, except for the presence of any
Hazardous Materials in the Premises. It is hereby understood and agreed that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.

 

7.2   Tenant shall, at all times during the Term, keep the Premises in good
condition and repair, excepting reasonable wear and tear and damage by fire, or
other casualty, and in compliance with all applicable governmental laws,
ordinances and regulations, promptly complying with all governmental orders and
directives for the correction, prevention and abatement of any violations or
nuisances in or upon, or connected with, the Premises, all at Tenant's sole
expense, except for any violations or nuisances resulting from any acts or
omissions of Landlord or its agents or the presence of Hazardous Materials in
the Premises.

 

7.3   Except as provide in Article 13 below, Landlord shall not be liable for
any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
of such repairs or maintenance is given to Landlord by Tenant.

 

7.4   Except as provided in Article 22 below, there shall be no abatement of
Annual Rent or Additional Rent and no liability of Landlord by reason of any
injury to or interference with Tenant's business arising from the making of any
repairs, alterations or improvements in or to any portion of the Building or the
Premises or to fixtures, appurtenances and equipment in the Building.

 

8.    LIENS.

 

Tenant shall keep the Premises, the Building and appurtenant land and Tenant's
leasehold interest in the Premises free from any liens arising out of any
services, work or materials performed, furnished, or contracted for by Tenant,
or obligations incurred by Tenant. In the event that Tenant shall not, within
thirty (30) days following the imposition of any such lien, either cause the
same to be released of record or provide Landlord with a bond or other customary
insurance against the same in a customary amount, Landlord shall have the right
to cause the same to be released by any customary means, including payment of
the claim giving rise to such lien.  All actual such sums paid by Landlord and
all reasonable expenses incurred by it in connection





 

8

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



therewith shall be considered Additional Rent and shall be payable to it by
Tenant on demand.

 

9.   ASSIGNMENT AND SUBLETTING.

 

9.1       Except as otherwise provided in this Article 9, Tenant shall not have
the right to assign or pledge this Lease or to sublet the whole or any part of
the Premises whether voluntarily or by operation of law, or permit the use or
occupancy of the Premises by anyone other than Tenant, and shall not make,
suffer or permit such assignment, subleasing or occupancy without the prior
written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises.  In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days but no more than one hundred eighty (180)
days prior to the proposed commencement date of such subletting or assignment,
which notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other or relevant financial information of the proposed subtenant or assignee,
to the extent disclosure of such financial reports or other information is not
prohibited by the terms of such proposed sublease or assignment.

 

9.2      Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the Annual Rent and Additional Rent specified in this
Lease and for compliance with all of its other obligations under the terms,
provisions and covenants of this Lease.  Upon the occurrence of an Event of
Default (hereinafter defined), if the Premises or any part of them are then
assigned or sublet, Landlord, in addition to any other remedies provided in this
Lease or provided by law, may, at its option, collect directly from such
assignee or subtenant all rents due and becoming due to Tenant under such
assignment or sublease and apply such rent against any sums due to Landlord from
Tenant under this Lease, and no such collection shall be construed to constitute
a novation or release of Tenant from the further performance of Tenant's
obligations under this Lease.

 

9.3    In addition to Landlord's right to approve of any subtenant or assignee
as provided in Section 9.1 above, Landlord shall have the option, in its sole
discretion, in the event of any proposed subletting or assignment, to terminate
this Lease, or in the case of a proposed subletting of less than the entire
Premises, to recapture the portion of the Premises to be sublet, as of the date
the subletting or assignment is to be effective.  The option shall be exercised,
if at all, by Landlord giving Tenant written notice given by Landlord to Tenant
within sixty (60) days following Landlord's receipt of Tenant's written notice
as required above. If this Lease shall be terminated with respect to the entire
Premises pursuant to this Section 9.3, the Term of this Lease shall end on the
date stated in Tenant's notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section 9.3 only a
portion of the Premises, the Annual Rent and the Additional Rent to be paid from
time to time during the Term shall abate proportionately based on the proportion
by which the approximate square footage of the remaining portion of the Premises
shall be less than that of the Premises as of the date immediately prior to such
recapture. Tenant shall, at Tenant's own cost and expense, discharge in full any
outstanding commission obligation on the part of





 

9

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



Landlord with respect to this Lease, and any commissions which may be due and
owing as a result of any proposed assignment or subletting, whether or not the
Premises are recaptured pursuant to this Section 9.3 and rented by Landlord to
the proposed tenant or any other tenant.

 

9.4    In the event that Tenant sells, sublets, assigns or transfers this Lease
except as provided in Section 9.7 hereof, Tenant shall pay to Landlord as
Additional Rent an amount equal to fifty percent (50%) of any Increased Rent (as
defined below) when and as such Increased Rent is received by Tenant. As used in
this Section 9.4, "Increased Rent" shall mean the excess of the sum of (x) all
rent and other consideration which Tenant is entitled to receive by reason of
any sale, sublease, assignment or other transfer of this Lease, over (y) the
Annual Rent and Additional Rent otherwise payable by Tenant under this Lease at
such time, less (z) all reasonable costs incurred by Tenant to obtain such
sublease or assignment.  For purposes of the foregoing, any consideration
received by Tenant in form other than cash shall be valued at its fair market
value as determined by Landlord in good faith, unless prohibited by law.

 

9.5   Notwithstanding any other provision hereof, Tenant shall have no right to
make (and Landlord shall have the absolute right to refuse consent to) any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant's notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any Event of Default
hereunder, or if the proposed assignee or sub-lessee is an entity: (a) with
which Landlord is already in negotiation as evidenced by the issuance of a
written proposal; (b) is already an occupant of the Building; (c) is a
governmental agency; ;  or (d) would subject the Premises to a use which would:
(i) involve a material increase in the number of occupants or degree of wear and
tear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building (which exclusive rights shall have been communicated by
Landlord to Tenant in advance of Tenant’s request for approval of such proposed
sublease or assignment); (iii) require any material addition to or modification
of the Premises or the Building in order to comply with building code or other
governmental requirements; or (iv) involve a violation of Section 1.2 above.

 

9.6      Upon any request to assign or sublet which requires Landlord’s consent
hereunder, Tenant will pay to Landlord a fee equal to $1,500, which shall serve
as reimbursement of Landlord's costs, including attorney's fees, incurred in
investigating and considering any proposed or purported assignment or pledge of
this Lease or sublease of any of the Premises, regardless of whether Landlord
shall consent to, refuse consent, or determine that Landlord's consent is not
required for, such assignment, pledge or sublease.

 

9.7    Notwithstanding anything else contained in this Article 9, (i) Landlord
shall not withhold consent to assignment or sublease based on the financial
condition of proposed assignee or sublessee provided that Tenant remains liable
under the terms of this Lease for the duration of the Term; and (ii) Landlord’s
consent shall not be required (and no fee shall be payable pursuant to Section
9.6 above) with respect to any proposed sublease or assignment of the Lease to
an entity Controlled, in Control of or under common Control with Tenant or to
any successor to Tenant by means of merger, consolidation or other similar
transaction or any entity purchasing all or substantially all of the equity
interests or assets of Tenant.  For purposes of this Lease, the term “Control”
or variations thereof shall mean the direct or indirect ownership of more than
fifty





 

10

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



percent (50%) of the issued and outstanding voting equity interests of an
entity.

 

10.   INDEMNIFICATION.

 

10.1     Tenant shall protect, indemnify and hold the Landlord Entities harmless
from and against any and all loss, claims, liability or costs (including court
costs and attorney's fees) incurred by reason of (a) any damage to any property
(including but not limited to property of any Landlord Entity) or any injury
(including but not limited to death) to any person occurring in, on or about the
Premises or the Building to the extent that such injury or damage shall be
caused by or arise from any actual or alleged act, neglect, fault, or omission
by or of Tenant, its agents, servants, employees, invitees, or visitors to meet
any standards imposed by any duty with respect to the injury or damage: (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant's failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease.

 

10.2     Landlord shall protect, indemnify and hold Tenant and its directors,
managers, officers, employees, agents, invitees and licensees (each, a “Tenant
Entity”) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney's fees) incurred by reason of (a) any damage
to any property (including but not limited to property of any Tenant Entity) or
any injury (including but not limited to death) to any person occurring in, on
or about the Premises or the Building to the extent that such injury or damage
shall be caused by or arise from any actual act, neglect, fault, or omission by
or of any Landlord Entity to meet any standards imposed by any duty with respect
to the injury or damage or : or (b) any breach or default on the part of
Landlord in the performance of any covenant or agreement on the part of Landlord
to be performed pursuant to this Lease.

 

10.3     The provisions of this Article 10 shall survive the termination of this
Lease with respect to any claims or liability accruing prior to such
termination.

 

11.   INSURANCE.

 

11.1     During the Lease Term (and any period of early entry or occupancy or
holding over by Tenant, if applicable), Tenant shall maintain the following
types of insurance, in the amounts specified below:

 

11.1.1 Commercial Insurance.  Tenant shall maintain commercial general liability
(CGL) and, if necessary, commercial umbrella insurance, with a limit of not less
than $1,000,000 each occurrence. If such CGL insurance contains a general
aggregate limit, it shall apply separately to this location.

 

11.1.1.1.    CGL insurance shall be written on ISO occurrence form CG 00 01 12
07, or a substitute form providing coverage at least as broad, and shall





 

11

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



 

cover liability arising from premises, operations, independent contractors,
products-completed operations, personal injury and advertising injury, and
liability assumed under an insured contract.

 

11.1.1.2.    Landlord, Landlord’s managing agent, and any mortgagee requested by
Landlord shall be included as additional insureds under the CGL, using ISO
additional insured endorsement CG 20 11 or a substitute providing coverage at
least as broad, and under the commercial umbrella, if any. Tenant’s insurance
shall apply on a primary and noncontributory basis with respect to any other
insurance or self-insurance programs afforded to Landlord. There shall be no
endorsement or modification of the CGL to make it excess over other available
insurance; alternatively, if the CGL states that it is excess or pro rata, the
policy shall be endorsed to be primary and noncontributory with respect to the
additional insureds.

 

11.1.2  Commercial Property Insurance.  Tenant shall maintain commercial
property insurance covering Tenant's property and improvements (including,
without limitation, alterations or additions performed by Tenant pursuant
hereto, but excluding those improvements, if any, made pursuant to Section 6
above), and other personal property (including property of others), in the
Premises.

 

11.1.2.1 Commercial property insurance shall, at minimum, cover the perils
insured under the ISO special causes of loss form (CP 10 30).

 

11.1.2.2 Commercial property insurance shall cover the replacement cost of the
property insured.

 

11.1.2.3 The amount insured shall equal the full estimated replacement cost of
the property insured.

 

11.1.2.4 Any coinsurance requirement in the policy shall be eliminated through
the attachment of an agreed amount endorsement, the activation of an agreed
value option, or as is otherwise appropriate under the particular policy form.

 

11.1.2.5 Tenant shall purchase business interruption coverage with a limit not
less than an amount equal to one (1) year  of Annual Rent hereunder as part of
this commercial property insurance, and in no event shall Landlord be liable for
any business interruption or other consequential loss sustained by Tenant,
whether or not it is insured, even if such loss is caused by negligence of
Landlord, its employees, officers, directors, or agents.

 

11.1.3  Worker's Compensation Insurance.  Tenant shall maintain worker's
compensation insurance in amounts required by applicable law. Tenant shall
maintain employer’s liability insurance with limits not less than $1,000,000
each accident for bodily





 

12

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



 

injury by accident and $1,000,000 each employee for bodily injury by disease.
The limit requirements can be satisfied through the combination of primary
employer’s liability and umbrella liability coverage.

 

11.1.4  Automobile Liability Insurance.  If Tenant parks fleet vehicles at the
Premises on a routine basis during the Term, Tenant shall maintain  automobile
liability with a limit of not less than $1,000,000 each loss.

 

11.1.4.1 Such insurance shall cover liability arising out of any auto (including
owned, hired, and non-owned autos), except that if Tenant does not own any
autos, such insurance may cover only hired and non-owned autos at any time as
Tenant continues not to own any autos.

 

11.1.4.2 Coverage shall be written on ISO form CA 00 01 10 13 or a substitute
form providing coverage at least as broad.

 

11.1.5  Umbrella Liability Insurance.  Tenant shall maintain commercial umbrella
liability insurance, with a limit of not less than $1,000,000 each
loss.  Coverage shall be written on ISO form CA 00 01 10 13 or a substitute form
providing coverage at least as broad

 

All insurance required to be carried by Tenant hereunder shall be issued by one
or more insurance companies reasonably acceptable to Landlord, licensed to do
business in the State in which the Leased Premises is located and having an AM
Best's rating of A IX or better, and Tenant  will endeavor to provide no less
than thirty (30) days' prior written notice to Landlord of any material change,
cancellation, or lapse in the aforementioned coverage.  On or before the
Commencement Date (or the date of any earlier entry or occupancy by Tenant), and
thereafter, within thirty (30) days prior to the expiration of each such policy,
Tenant shall furnish Landlord with certificates of insurance in the form of
ACORD 25 (or other evidence of insurance reasonably acceptable to Landlord),
evidencing all required coverages (including all required endorsements), and
that with the exception of Worker's Compensation insurance, such insurance is
primary and non-contributory.  If Tenant fails to carry such insurance and
furnish Landlord with such certificates of insurance, Landlord may obtain such
insurance on Tenant's behalf and Tenant shall reimburse Landlord upon demand for
the cost thereof as Additional Rent. Upon Tenant's receipt of a request from
Landlord, Tenant shall provide Landlord with copies of all endorsements,
evidencing the coverages required hereunder.  Landlord reserves the right from
time to time to require Tenant to obtain higher minimum amounts or different
types of insurance if it becomes customary for other landlords of similar
buildings in the area to require similar sized tenants in similar industries to
carry insurance of such higher minimum amounts or of such different types. By
requiring insurance herein, Landlord does not represent that the coverage and
limits will necessarily be adequate to protect Tenant, and such coverage and
limits shall not be deemed as a limitation on Tenant’s liability under the
indemnities granted to Landlord in this Lease. If Tenant’s policies do not
contain the standard ISO separation of insureds provision, or a substantially
similar clause, they shall be endorsed to provide cross-liability coverage.
There shall be no provisions that limit Landlord’s ability to pursue a claim
against Tenant.

 





 

13

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



11.2     Landlord's Insurance.  During the Lease Term, Landlord shall maintain
the following types of insurance, in the amounts specified below (the cost of
which shall be included in Operating Expenses):

 

11.2.1 Commercial General and Umbrella Liability Insurance.  Landlord shall
maintain commercial general liability (CGL) and, if necessary, commercial
umbrella insurance, with a limit of not less than $1,000,000 each occurrence. If
such CGL insurance contains a general aggregate limit, it shall apply separately
to this location.
CGL insurance shall be written on ISO occurrence form CG 00 01 12 07, or a
substitute form providing coverage at least as broad, and shall cover liability
arising from premises, operations, independent contractors, products-completed
operations, personal injury and advertising injury, and liability assumed under
an insured contract.

 

11.2.2 Commercial Property Insurance.  Landlord shall maintain commercial
property insurance covering the Building, including, without limitation, any
improvements, if any, made pursuant to Section 6 above, but excluding Tenant's
personal property and any other items required to be insured by Tenant pursuant
to Section 11.1 above.

 

11.2.2.2 Commercial property insurance shall, at minimum, cover the perils
insured under the ISO special causes of loss form (CP 10 30).

 

11.2.2.3 Commercial property insurance shall cover the replacement cost of the
property insured on  an all-risk basis.

 

11.2.2.4 The amount insured shall equal the full estimated replacement cost of
the property insured.

 

12.    WAIVER OF SUBROGATION.

 

Notwithstanding anything contained in this Lease to the contrary, Landlord (and
its affiliates, property managers and mortgagees) and Tenant (and its
affiliates) shall have no liability to one another, or to any insurer, by way of
subrogation or otherwise, on account of any loss of or damage to their
respective property, the Leased Premises, its contents, or other portions of the
Building or Common Areas, regardless of whether such loss or damage is caused by
the negligence of Landlord or Tenant, arising out of any of the perils or
casualties insured against by the property insurance policies carried, or
required to be carried, by the parties pursuant to this Lease.  The insurance
policies obtained by Landlord and Tenant pursuant to this Lease shall permit
waivers of subrogation which the insurer way have against the non-insuring
party. In the event the policy or policies do not allow waiver of subrogation
prior to loss, either Landlord or Tenant shall deliver to the other party a
waiver of subrogation endorsement containing an express waiver of any rights of
subrogation by the insurance company against Landlord or Tenant, as applicable.

 

13.  SERVICES AND UTILITIES.

 

13.1  Provided Tenant shall not be in default under this Lease, and subject to
the other





 

14

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



provisions of this Lease, Landlord agrees to furnish to the Premises during
ordinary business hours (8:00AM to 6:00PM) on generally recognized business days
(but exclusive in any event of Sundays and legal holidays), the following
services and utilities subject to the rules and regulations of the Building
prescribed from time to time:  (a) water suitable for normal office use of the
Premises; (b) heat and air conditioning required in Landlord's judgment for the
use and occupation of the Premises; (c) cleaning and janitorial service; (d)
elevator service by non-attended automatic elevators; (e) such window washing as
may from in time to time in Landlord's judgment be reasonably required; and, (f)
equipment to bring to Tenant's meter, electricity for lighting, convenience
outlets and other normal office use. To the extent that Tenant is not billed
directly by a public utility, Tenant shall pay, upon demand, as Additional Rent,
for all electricity used by Tenant in the Premises and Tenant shall pay as
Additional Rent, for Tenant’s Proportionate Share of electricity used in the
operation, maintenance, repair and management of the Building, including all
common areas.  The charge shall be at the rates charged for such services by the
local public utility. Landlord shall use reasonable efforts to remedy any
interruption in the furnishing of services and utilities.  Landlord shall not be
liable for, and Tenant shall not be entitled to, any abatement or reduction of
rental by reason of Landlord's failure to furnish any of the foregoing;
provided, however, in the event that (i) any heat, air conditioning, electric,
water, or sewer (the “Primary Utilities”) are not available for use by the
Tenant at the Premises for a period of five (5) consecutive days, and the cause
of such non availability is due to something in Landlord’s control, or (ii) if
the Building is not available for use for a period of five (5) consecutive days
due to the violation or alleged violation of any Environmental Laws, then Tenant
shall have the right thereafter to abate rent on a per diem basis for each day
that any of the Primary Utilities or the Building are not available for use by
the Tenant.

 

13.2     Should Tenant require any additional work or service, as described
above, including services furnished outside ordinary business hours specified
above, Landlord may, on terms to be agreed, upon reasonable advance notice by
Tenant, furnish such additional service and Tenant agrees to pay to  Landlord as
Additional Rent such charges as may be agreed upon, including any tax imposed
thereon, but in no event at a charge less than Landlord's actual cost plus
overhead for such additional service and, where appropriate, a reasonable
allowance for depreciation of any systems being used to provide such
service.  As of the date of this Lease, the after-hours charge for HVAC is $40
per hour.  This charge is subject to change during the term of the Lease.

 

13.3     Wherever heat-generating machines or equipment are used by Tenant in
the Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install supplementary air
conditioning units in or for the benefit of the Premises and the cost thereof,
including the cost of installation and the cost of operations and maintenance,
shall be paid by Tenant to Landlord upon demand as such Additional Rent.

 

13.4     Tenant will not, without the written consent of Landlord, use any
apparatus or device in the Premises, including but not limited to, electronic
data processing machines and machines using current in excess of 200 watts or
110 volts, which will in any way increase the amount of electricity or water
usually furnished or supplied for use of the Premises for normal office use, nor
connect with electric current, except through existing electrical outlets in the
Premises, or water pipes, any apparatus or device for the purposes of using
electrical current or





 

15

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



water. If Tenant shall require water or electric current in excess of that
usually furnished or supplied for use of the Premises as normal office use,
Tenant shall procure the prior written consent of Landlord for the use thereof,
which Landlord may refuse, and if Landlord does consent, Landlord may cause a
water meter or electric current meter to be installed so as to measure the
amount of such excess water and electric current. The cost of any such meters
shall be paid for by Tenant as Additional Rent.  Tenant agrees to pay as
Additional Rent to Landlord promptly upon demand therefor, the cost of all such
excess water and electric current consumed (as shown by said meters, if any, or,
if none, as reasonably estimated by Landlord) at the rates charged for such
services by the local public utility or agency, as the case may be, furnishing
the same, plus any additional expense incurred in keeping account of the water
and electric current so consumed.

 

13.5     Tenant reserves the right, at Tenant’s sole cost and expense, to
install a generator at the Building, upon written approval of Landlord, and
subject to all local codes and regulations, and Tenant.  Tenant shall pay for
all costs associated with the installation, maintenance, and repair of such
generator, and the associated pad and enclosure required to be installed. The
specific location of the generator, and the plans and specifications for such
equipment and its installation, shall be subject to Landlord’s prior written
approval, which shall not be unreasonably withheld, conditioned, or
delayed.  Tenant shall have access to the generator pursuant to the Building’s
Rules and Regulations provided Tenant supplies Landlord with forty-eight (48)
hours prior notice.  Upon vacating the Premises, at Landlord’s sole discretion,
Tenant shall remove the generator installed pursuant to this Section and shall
restore the Building or the area where the generator is constructed, to
substantially its condition prior to installation of the generator described
herein, reasonable wear and tear and casualty damage excepted.  With Landlord’s
approval as to location and manner of installation, which shall not be
unreasonably withheld, conditioned, or delayed, Tenant shall be entitled to
install, connect, run, and maintain connections to the generator, and other
wiring within the Building which shall be reasonably located so as not
materially to interfere with other tenants.

 

14.       HOLDING OVER.

 

Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or part of them after termination of this Lease by lapse of time or otherwise at
the rate ("Holdover Rate") which shall be 125% of the amount of the Annual Rent
for the last month prior to the date of such termination plus all Rent
Adjustments under Article 4 for the first thirty (30) days after the Expiration
Date or early termination of the Lease and 150% of the amount of the Annual Rent
for the last month prior to the date of such termination plus all Rent
Adjustments under Article 4 thereafter.

 





 

16

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



15. SUBORDINATION.

 

Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be subject and
subordinate at all times to ground or underlying leases and to the lien of any
mortgages or deeds of trust now or hereafter placed on, against or affecting the
Building, Landlord's interest or estate in the Building, or any ground or
underlying lease; provided, however, that if the lessor, mortgagee, trustee, or
holder of any such mortgage or deed of trust elects to have Tenant's interest in
this Lease be superior to any such instrument, then, by notice to Tenant, this
Lease shall be deemed superior, whether this Lease was executed before or after
said instrument. Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver upon demand such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord,
provided such instruments contain language reasonable acceptable to Tenant.
Notwithstanding anything contained in the Lease to the contrary, Landlord shall
obtain a subordination, non-disturbance and attornment agreement (“SNDA”) to the
benefit of Tenant from the holder of any current or future mortgage or lessor
under any ground lease with respect to the Building (a “Lender”), using the
specific Lender’s SNDA form together with such modifications as may be
reasonably agreed upon by Tenant and Lender. To the extent that any such
mortgage or ground lease exists as of the Commencement Date, Landlord shall use
commercially reasonable efforts to secure such SNDA.  With respect to any future
mortgage or ground lease with respect to the Building, Landlord shall secure
such SNDA with respect to the same simultaneously with Landlord’s execution and
delivery of such mortgage or ground lease to Lender.

 

16. RULES AND REGULATIONS.

 

Tenant shall faithfully observe and comply with all the rules and regulations as
set forth in Exhibit “C” attached to and made a part of this Lease and all
reasonable modifications of and additions to them from time to time put into
effect by Landlord. Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Building of any such
rules and regulations.

 

17. REENTRY BY LANDLORD.

 

17.1    Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to supply janitor service and any other service to
be provided by Landlord to Tenant under this Lease, and with twenty-four (24)
hour advance notice, except in the case of an emergency where no notice is
required, to show said Premises to prospective purchasers, mortgagees or, within
the last twelve (12) calendar month of the Lease Term), to prospective tenants,
and to alter, improve or repair the Premises and any portion of the Building,
without abatement of Annual Rent or Additional Rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.

 





 

17

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



17.2    Landlord shall have the right at any time to change the arrangement
and/or locations of entrances, or passageways, doors and doorways, and
corridors, windows, elevators, stairs, toilets or other public parts of the
Building (provided that such changes do not materially interfere with any Tenant
Entity’s access to and from the Premises) and to change the name, number or
designation by which the Building is commonly known. In the event that Landlord
damages any portion of any wall or wall covering, ceiling, or floor or floor
covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged.

 

17.3    For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant's vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord's possession, Landlord is authorized to gain access by such
means as Landlord elects and the cost of repairing any damage occurring in doing
so shall be borne by Tenant and paid to Landlord as Additional Rent upon demand.

 

18. DEFAULT.

 

18.1     Otherwise provided in Article 20, the following events shall be deemed
to be Events of Default (“Events of Default”) under this Lease:

 

18.1.1  Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as Additional Rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as Additional Rent under this Lease, and such
failure shall continue for a period of five business days after written notice
that such payment was not made when due, but if any such notice shall be given,
for two or more times in a twelve (12) month period commencing with the date of
such notice, the failure to pay within five business days after due any
additional sum of money becoming due to be paid to Landlord under this Lease
during the remainder of such period shall be an Event of Default, without
notice.

 

18.1.2  Tenant shall fail to comply with any non-monetary term, provision or
covenant of this Lease which is not provided for in another Section of this
Article and shall not cure such failure within thirty (30) days after written
notice of such failure to Tenant; provided, however, if such default cannot
reasonably be cured within such thirty (30) day period, Tenant shall not be in
default if Tenant promptly commences the cure of such default and diligently
pursues such cure to completion within a reasonable time thereafter not to
exceed one hundred twenty (120) days total.

 

18.1.3  Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any





 

18

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



insolvency statute, make an assignment for the benefit of creditors, make a
transfer in fraud of creditors, apply for or consent to the appointment of a
receiver of itself or of the whole or any substantial part of its property, or
file a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws, as now in effect or hereafter amended, or any other
applicable law or statute of the United States or any state thereof.

 

18.1.4  A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within thirty (30) days from
the date of entry thereof.

 

18.1.5     Tenant fails to deliver any estoppel certificate requested by
Landlord within the period described in Article25, which failure continues for
five (5) days after written notice of such failure from Landlord.

 

18.1.6     Tenant violates the restrictions on Transfer set forth in Article 9,
which failure continues for thirty (30) days after written notice of such
failure from Landlord.

 

19.  REMEDIES.

 

19.1    Except as otherwise provided in Article 20, upon the occurrence of any
of the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

 

19.1.1  Landlord may, at its election, terminate this Lease or terminate
Tenant's right to possession only, without terminating the Lease.

 

19.1.2  Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant's right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord's former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant's signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord's right to rent or any other right given to Landlord
under this Lease or by operation of law.

 

19.1.3  Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all Annual Rent,
including any amounts treated as Additional Rent under this Lease, and other
sums due and payable by Tenant on the date of





 

19

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



termination, plus as liquidated damages and not as a penalty, an amount equal to
the sum of (a) then present value of the Annual Rent reserved in this Lease for
the residue of the stated Term of this Lease including any amounts treated as
Additional Rent under this Lease and all other sums provided in this Lease to be
paid by Tenant, discounted to the present value thereof at a rate equal to the
Prime Rate established from time to time by Chase Bank or any successor thereto
minus the fair rental value of the Premises for such residue; and (b) the actual
reasonable cost incurred by Landlord of performing any other covenants of Tenant
hereunder which remained unperformed by Tenant as of the date of such
termination.

 

19.1.4     Upon any termination of Tenant's right to possession only without
termination of the Lease:

 

19.1.4.1     Neither such termination of Tenant's right to possession nor
Landlord's taking and holding possession thereof as provided in Section 19.1.2
shall terminate the Lease or release Tenant, in whole or in part, from any
obligation, including Tenant's obligation to pay the Annual Rent, including any
amounts treated as Additional Rent, under this Lease for the full Term, and if
Landlord so elects Tenant shall pay forthwith to Landlord the sum equal to the
entire amount of the Annual Rent, including any amounts treated as Additional
Rent under this Lease, for the remainder of the Term plus any other sums
provided in this Lease to be paid by Tenant for the remainder of the Term.

 

19.1.4.2     Landlord may, but need not, relet the Premises or any part thereof
for such rent and upon such terms as Landlord, in its reasonable discretion,
shall determine (including the right to relet the premises for a greater or
lesser term than that remaining under this Lease, the right to relet the
Premises as a part of a larger area, and the right to change the character or
use made of the Premises).  In connection with or in preparation for any
reletting, Landlord may, but shall not be required to, make repairs, alterations
and additions in or to the Premises and redecorate the same to the extent
Landlord reasonably deems necessary or desirable, and Tenant shall, upon demand,
pay the cost thereof, together with Landlord's expenses of reletting, including,
without limitation, any commission incurred by Landlord. Landlord shall use
commercially reasonable efforts to mitigate its damages arising out such Event
of Default by reletting the Premises in a commercially reasonable manner;
provided, that Landlord and Tenant agree that nevertheless Landlord shall at
most be required to use only the same efforts Landlord then uses to lease
premises in the Building generally and that in any case that Landlord shall not
be required to give any preference or priority to the showing or leasing of the
Premises over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available. Landlord shall not be required to
observe any instruction given by Tenant about any reletting or accept any tenant
offered by Tenant unless such offered tenant has a credit-worthiness acceptable
to Landlord and leases the entire Premises upon terms and conditions including a
rate of rent (after giving effect to all expenditures by Landlord for tenant
improvements, broker's commissions and other leasing costs) all no less
favorable to Landlord than as called for in this Lease, nor shall Landlord be
required to make or permit any assignment or sublease for more than the current
term or which Landlord would not be required to permit under the provisions of
Article 9.

 





 

20

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



19.1.4.3     Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
Annual Rent, including any amounts treated as Additional Rent under this Lease
and other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord's expenses
of reletting and the collection of the rent accruing therefrom (including
attorney's fees and broker's commissions), as the same shall then be due or
become due from time to time, less only such consideration as Landlord may have
received from any reletting of the Premises; and Tenant agrees that Landlord may
file suits from time to time to recover any sums falling due under this Article
19 as they become due.  Any proceeds of reletting by Landlord in excess of the
amount then owed by Tenant to Landlord from time to time shall be credited
against Tenant's future obligations under this Lease but shall not otherwise be
refunded to Tenant or inure to Tenant's benefit.

 

19.2  Landlord may, at Landlord's option, enter into and upon the Premises if
Landlord determines in its sole discretion that Tenant is not acting within a
commercially reasonable time to maintain, repair or replace anything for which
Tenant is responsible under this Lease and correct the same, without being
deemed in any manner guilty of trespass, eviction or forcible entry and detainer
and without incurring any liability for any damage or interruption of Tenant's
business resulting therefrom.  If Tenant shall have vacated the Premises,
Landlord may at Landlord's option re-enter the Premises at any time during the
last six months of the then current Term of this Lease and make any and all such
changes, alterations, revisions, additions and tenant and other improvements in
or about the Premises as Landlord shall elect, all without any abatement of any
of the Annual Rent and Additional Rent otherwise to be paid by Tenant under this
Lease.

 

19.3 If, on account of any breach or default by Tenant in Tenant's obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney concerning or to
enforce or defend any of Landlord's rights or remedies arising under this Lease,
Tenant agrees to pay all Landlord's attorney's fees so incurred. Tenant
expressly waives any right to: (a) trial by jury; and (b) service of any notice
required by any present or future law or ordinance applicable to landlords or
tenants but not required by the terms of this Lease.

 

19.4    Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies provided in this Lease or any other remedies provided
by law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

 

19.5    No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease.





 

21

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



Landlord's acceptance of the payment of Annual Rent or Additional Rent or other
payments after the occurrence of an Event of Default shall not be construed as a
waiver of such Default, unless Landlord so notifies Tenant in writing.
Forbearance by Landlord in enforcing one or more of the remedies provided in
this Lease upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Default or of Landlord's right to enforce any such
remedies with respect to such Default or any subsequent Default.

 

19.6    Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord's possession or under Landlord's
control. Any such property of Tenant not retaken by Tenant from storage within
sixty (60) days after removal from the Premises shall, at Landlord's option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

 

19.7    Confession of Judgment for Possession of Real Property. Upon the
occurrence of an Event of Default hereunder, or upon the expiration of the Term
of this Lease, whether the initial stated term or the earlier termination or
surrender hereof, as provided in this Lease, it shall be lawful for any attorney
of any court of record to appear as attorney for Tenant as   well as for all
persons claiming through, by, or under Tenant, and to, by complaint or in
ejectment of Tenant and all persons claiming through, by or under Tenant
and  for which a copy of the Lease, verified by affidavit, shall be sufficient
warrant, whereupon, if Landlord so desires, a writ of possession or other
appropriate writ under the rules of civil procedure then in effect may issue
forthwith, without any prior writ or proceedings. Whether this Lease is
terminated or not and possession of the Premises remains in, or is restored to
Lessee, Landlord shall have the right for the same Event of Default and upon any
subsequent Event(s) of Default, or upon the termination of this Lease, to bring
one or more further actions to recover possession of the Premises and confess
judgment for the recovery of possession of the Premises as provided in this
Section 19.7.

 

19.7.1 Tenant’s Acknowledgment and Understanding of Confession of Judgment.
TENANT HEREBY ACKNOWLEDGES THAT TENANT HAS HAD THE OPPORTUNITY TO SEEK THE
ASSISTANCE OF LEGAL COUNSEL IN THE REVIEW AND EXECUTION OF THIS LEASE AND IF
COUNSEL WAS CONSULTED, TENANT FURTHER ACKNOWLEDGES THAT THE MEANING AND EFFECT
OF THE FOREGOING PROVISIONS CONCERNING CONFESSION OF JUDGMENT HAVE BEEN FULLY
EXPLAINED TO TENANT BY SUCH COUNSEL.  TENANT UNDERSTANDS AND AGREES THAT THIS
LEASE CONTAINS PROVISIONS BY WHICH LANDLORD MAY ENTER JUDGMENT BY CONFESSION
AGAINST TENANT.  TENANT UNDERSTANDS THAT, WITHOUT THESE PROVISIONS, TENANT WOULD
RECEIVE PRIOR NOTICE IN ADDITION TO THE NOTICE SET FORTH HEREIN IN CONNECTION
WITH AN EVENT OF DEFAULT AND A HEARING OF ANY CLAIMS BY LANDLORD BEFORE A
JUDGMENT COULD BE ENTERED.  HOWEVER, TENANT HEREBY FREELY,





 

22

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



KNOWINGLY, INTELLIGENTLY WAIVES THESE RIGHTS AND CONSENTS TO LANDLORD’S ENTERING
JUDGMENT AGAINST TENANT BY CONFESSION PURSUANT TO THE TERMS OF THE LEASE. TENANT
ALSO UNDERSTANDS THAT UPON THE ENTRY OF JUDGMENT, LANDLORD MAY DIRECT THE
SHERIFF TO PUT THE TENANT OUT OF POSSESSION OF THE PREMISES. TENANT, FREELY,
KNOWINGLY AND INTELLIGENTLY WAIVES THE RIGHT TO NOTICE AND HEARING BEFORE
LANDLORD MAY RETAKE POSSESSION OF THE  PREMISES PURSUANT TO A CONFESSED JUDGMENT
AND AGREES THAT LANDLORD MAY RETAKE POSSESSION OF THE PREMISES AND MAY DIRECT
THE SHERIFF TO DO SO, IMMEDIATELY UPON ENTRY OF JUDGMENT.  TENANT CERTIFIES THAT
TENANT’S ANNUAL INCOME EXCEEDS $10,000.00 AND THAT THIS IS A COMMERCIAL
TRANSACTION.

 

 

 

Tenant’s Initials and Date

 

 

19.7.2  Landlord’s Assignee’s Right to Confess Judgment. The right to enter
judgment against Tenant by confession and to enforce all of the other provisions
of this Lease herein provided for may at the option of any assignee of this
Lease, be exercised by any assignee of the Landlord’s right, title and interest
in this Lease in his, her or their own name, any statute, rule of court, custom,
or practice to the contrary notwithstanding. In the event that this Lease is
amended (including but not limited to an amendment extending the Term of this
Lease and/or expanding the Premises), the right to enter judgment by confession
against Tenant for monetary damages and in ejectment shall remain in full force
and effect.

 

19.7.3  All remedies hereinbefore given to Landlord and all rights and remedies
otherwise given to it by law and equity shall be cumulative and concurrent.  No
termination of this Lease or the taking or recovery of the Premises shall
deprive Landlord of any of its remedies or actions against Tenant for Minimum
Rent and Additional Rent, nor shall the bringing of any action for Minimum Rent
and Additional Rent be construed as a waiver of the right to obtain possession
of the Premises.

 

19.7.4  In any action for Rent or other charges payable hereunder, Landlord
shall cause to be filed in such action an affidavit setting forth the facts
necessary to authorize the entry of judgment and, if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient proof) be filed
in such action, it shall not be necessary to file the original as a warrant of
attorney, any law, rule of court, custom or practice to the contrary
notwithstanding.  Tenant releases to Landlord, and to any and all attorneys who
may appear for Tenant, all errors in any proceedings taken by Landlord, whether
by virtue of the powers of attorney contained in this Lease or not, and all
liability therefor. Tenant expressly waives the benefits of all laws, not or
hereafter in force, exempting any goods within the Premises or elsewhere from
restraint, levy or sale.





 

23

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



20.   TENANT'S BANKRUPTCY OR INSOLVENCY.

 

20.1    If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a "Debtor's Law"):

 

20.1.1    Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant's assets (each a "Tenant's Representative") shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor's Law.  Without limitation of the generality of
the foregoing, any right of any Tenant's Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20.1.1.1     Such Debtor's Law shall provide to Tenant's Representative a right
of assumption of this Lease which Tenant's Representative shall have timely
exercised and Tenant's Representative shall have fully cured any default of
Tenant under this Lease.

 

20.1.1.2     Tenant's Representative or the proposed assignee, as the case shall
be, shall have deposited with Landlord as security for the timely payment of
Annual Rent or Additional Rent an amount equal to the larger of: (a) three
months' rent and other monetary charges accruing under this Lease; and (b) any
sum specified in Article 5; and shall have provided Landlord with adequate other
assurance of the future performance of the obligations of the Tenant under this
Lease. Without limitation, such assurances shall include, at least, in the case
of assumption of this Lease, demonstration to the satisfaction of the Landlord
that Tenant's Representative has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that Tenant's Representative will
have sufficient funds to fulfill the obligations of Tenant under this Lease;
and, in the case of assignment, submission of current financial statements of
the proposed assignee, audited by an independent certified public accountant
reasonably acceptable to Landlord and showing a net worth and working capital in
amounts determined by Landlord to be sufficient to assure the future performance
by such assignee of all of the Tenant's obligations under this Lease.

 

20.1.1.3     The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4     Landlord shall have, or would have had absent the Debtor's Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned

 

21. QUIET ENJOYMENT.

 

Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, while paying the Annual Rent and Additional
Rent and  performing its other covenants and agreements contained in this Lease,
shall peaceably and quietly have, hold and





 

24

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



enjoy the Premises for the Term without hindrance or molestation from Landlord
subject to the terms and provisions of this Lease. Landlord shall not be liable
for any interference or disturbance by other tenants or third persons, nor shall
Tenant be released from any of the obligations of this Lease because of such
interference or disturbance.

 

22.   DAMAGE BY FIRE, ETC.

 

22.1     In the event the Premises or the Building are damaged by fire or other
cause, Landlord shall notify Tenant in writing within thirty (30) days after the
occurrence of such casualty whether, in Landlord's reasonable estimation, such
damage can be materially restored within one hundred eighty (180) day from the
receipt of insurance proceeds. If Landlord determines that such damages can be
repaired within such  180 day period, Landlord shall forthwith repair the same
and this Lease shall remain in full force and effect, except that Tenant shall
be entitled to a proportionate abatement in Annual Rent and Additional Rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. For purposes of this Lease, the Building or Premises shall be deemed
"materially restored" if they are in such condition as would not prevent or
materially interfere with Tenant's use of the Premises for the purpose for which
it was being used immediately before such damage.

 

22.2     If Tenant’s notice provided within 30 days of the casualty pursuant to
Section 22.1 above states that the applicable repairs cannot, in Landlord's
reasonable estimation, be made within one hundred eighty (180) days from the
receipt of insurance proceeds, or if the casualty occurs within the last twelve
(12) months of the Term, Landlord and Tenant (unless an Event of Default is
existing or if Tenant caused the applicable damage) shall each have the option
of giving the other, at any time within thirty (30) days after such damage,
notice terminating this Lease as of the date of such damage.  In the event of
the giving of such notice, this Lease shall expire and all interest of the
Tenant in the Premises shall terminate as of the date of such damage as if such
date had been originally fixed in this Lease for the expiration of the Term and
all obligations of Tenant hereunder shall terminate. In the event that neither
Landlord nor Tenant exercises its option to terminate this Lease, then provided
that Landlord’s mortgagee consents to such restoration or repair, Landlord shall
repair or restore such damage, this Lease continuing in full force and effect,
and the Annual Rent and Additional Rent hereunder shall be proportionately
abated as provided in Section 22.1.

 

22.3    Landlord shall not be required to repair or replace any damage or loss
by or from fire other cause to any panels, decorations, partitions, additions,
railings, ceilings, floor coverings, office fixtures or any other personal
property or improvements installed on the Premises or belonging to Tenant.  Any
insurance that may be carried by Landlord or Tenant against loss or damage to
the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

22.4    In the event that the Landlord should fail to complete such repairs and
material restoration within ninety (90) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant (Tenant shall have no
right of cancellation if an Event of Default exists





 

25

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



and if Tenant caused the damage) may at its option and as its sole remedy
terminate this Lease by delivering written notice to Landlord, within fifteen
(15) days after the expiration of said period of time, whereupon the Lease shall
end on the date of such notice or such later date fixed in such notice as if the
date of such notice was the date originally fixed in this Lease for the
expiration of the Term; provided, however, that if construction is delayed
because of changes, deletions or additions in construction requested by Tenant,
strikes, lockouts, casualties, Acts of God, war, material or labor shortages,
government regulation or control or other causes beyond the reasonable control
of Landlord, the period for restoration, repair or rebuilding shall be extended
for the amount of time Landlord is so delayed; provided further, that no such
delay shall be permitted on account of general economic conditions.

 

22.5     Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant (Tenant shall have no right
of cancellation if Tenant is in default of any of the provisions of this Lease
beyond any applicable grace or cure period and if Tenant caused the damage)
shall have the right to terminate this Lease by notice to Landlord within
fifteen (15) days' after receipt of Landlord's notice; and (b) in the event the
holder of any indebtedness secured by a mortgage or deed of trust covering the
Premises or Building requires that any insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement' is' made by any such holder, whereupon this Lease shall
end on the date of such damage as, if the date of such damage were the date
originally fixed in this Lease for the expiration of the Term.

 

22.6    In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant's
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
personal property belonging to Tenant or its licensees from such portion or all
of the Building or Premises as Landlord shall request.

 

23. EMINENT DOMAIN.

 

If all or any substantial part of the Premises shall be taken or appropriated by
any public or quasi-public authority under the power of eminent domain, or
conveyance in lieu of such appropriation, either party to this Lease shall have
the right (Tenant shall have no right to terminate the Lease if Tenant is in
default of any of the terms and conditions of this Lease beyond any applicable
grace or cure period), at its option, of giving the other, at any time within
thirty (30) days after such taking, notice terminating this Lease, except that
Tenant may only terminate this Lease by reason of taking or appropriation, if
such taking or appropriation shall be so substantial as to materially interfere
with Tenant's use and occupancy of the Premises. If neither party to this Lease
shall so elect to terminate this Lease, the Annual Rent and Additional Rent
thereafter to be paid shall be adjusted on a fair and equitable basis under the
circumstances. In addition to the rights





 

26

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



of Landlord above, if any substantial part of the Building shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain or conveyance in lieu thereof and such taking materially affects Tenant’s
use of or access to the Premises and the Building, and regardless of whether the
Premises or any part thereof are so taken or appropriated, either party shall
have the right, at its sole option, to terminate this Lease. Landlord shall be
entitled to any and all income, rent, award, or any interest whatsoever in or
upon any such sum, which may be paid or made in connection with any such public
or quasi-public use or purpose, and Tenant hereby assigns to Landlord any
interest it may have in or claim to all or any part of such sums, other than any
separate award which may be made with respect to Tenant's trade fixtures and
moving expenses; Tenant shall make no claim for the value of any unexpired Term.

 

24.   SALE BY LANDLORD.

 

In event of a sale or conveyance by Landlord of the Building, the same shall
operate to release Landlord from any future liability upon any of the covenants
or conditions, expressed or implied, contained in this Lease in favor of Tenant,
and in such event Tenant agrees to look solely to the responsibility of the
successor in interest of Landlord in and to this Lease. Except as set forth in
this Article 24, this Lease shall not be affected by any such sale and Tenant
agrees to attorn to the purchaser or assignee. If any security has been given by
Tenant to secure the faithful performance of any of the covenants of this Lease,
Landlord may transfer or deliver said security, as such, to Landlord's successor
in interest and thereupon Landlord shall be discharged from any further
liability with regard to said security

 

25.   ESTOPPEL CERTIFICATES.

 

Within twenty (20) days following any written request which Landlord may make
from time to time, Tenant shall execute and deliver to Landlord or mortgagee or
prospective mortgagee a sworn statement certifying: (a) the date of commencement
of this Lease; (b) the fact that this Lease is unmodified and in full force and
effect (or, if there have been modifications to this Lease, that this lease is
in full force and effect, as modified, and stating the date and nature of such
modifications); (c) the date to which the Annual Rent and Additional Rent and
other sums payable under this Lease have been paid; (d) the fact that there are
no current defaults under this Lease by either Landlord or Tenant except as
specified in Tenant's statement; and (e) such other customary matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate.

 

26. SURRENDER OF PREMISES.

 

26.1    Tenant shall, at least thirty (30) days before the expiration of the
Term, arrange to meet Landlord for a joint inspection of the Premises.  Within
ten (10) days after such joint inspection, Landlord and Tenant in good faith
will determine Tenant’s responsibility for repairs and restoration, if any,
necessary to return the Premises to the condition required by Section 26.2
below.  In the event of Tenant's failure to arrange such joint inspection to be
held prior to vacating





 

27

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



the Premises, Landlord's inspection at or after Tenant's vacating the Premises
shall be conclusively deemed correct for purposes of determining Tenant's
responsibility for repairs and restoration.

 

26.2    At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all improvements or additions upon or
belonging to the same, by whomsoever made, in the same conditions received or
first installed, broom clean and free of all debris, excepting only ordinary
wear and tear and damage by fire or other casualty.  Following the completion of
the joint inspection described in Section 26.1 above, Tenant may, and at
Landlord's request shall, at Tenant's sole cost, remove upon termination of this
Lease, any and all furniture, furnishings, movable partitions of less than full
height from floor to ceiling, trade fixtures and other property installed by
Tenant, title to which shall not be in or pass automatically to Landlord upon
such termination, repairing all damage caused by such removal.  Property not so
removed shall, unless requested to be removed, be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale. All other alterations, additions and improvements in, on or to the
Premises shall be dealt with and disposed of as provided in Article 6 hereof.

 

26.3      All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term. In the event that Tenant's failure to
perform prevents Landlord from releasing the Premises, Tenant shall continue to
pay Annual Rent and Additional Rent pursuant to the provisions of Article 14
until such performance is complete.  Upon the expiration or earlier termination
of the Term, Tenant shall pay to Landlord as Additional Rent the amount, as
agreed upon by Landlord and Tenant following the completion of the joint
inspection described in Section 26.1 above, necessary to repair and restore the
Premises as provided in this Lease and/or to discharge Tenant's obligation for
unpaid amounts due or to become due to Landlord.

 

27.   NOTICES.

 

Any notice or document required or permitted to be delivered under this Lease
shall be addressed to the intended recipient, shall be transmitted personally,
by fully prepaid registered or certified United States Mail return receipt
requested, or by reputable independent contract delivery service furnishing a
written record of attempted or actual delivery, and shall be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
on the Reference Page, or at such other address as it has then last specified by
written notice delivered in accordance with this Article 27, or if to Tenant at
either its aforesaid address or its last known registered office or home of a
general partner or individual owner, whether or not actually accepted or
received by the addressee.

 

28.    TAXES PAYABLE BY TENANT.

 

In addition to Annual Rent and Additional Rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord as Additional Rent,
upon demand, any and all taxes payable by Landlord (other than net income taxes)
whether or not now customary or within the contemplation of the parties to this
Lease: (a) upon or with respect to the possession,





 

28

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



 

leasing, operation, management, maintenance, alteration, repair, use or
occupancy of the Premises or any portion thereof, including any sales, use or
service tax imposed as a result thereof; (b) upon Tenant's gross receipts or
payroll or the value of Tenant's equipment, furniture, fixtures and other
personal property of Tenant or leasehold improvements, alterations or additions
located in the Premises; or (c) upon this transaction or any document to which
Tenant is a party creating or transferring any interest of Tenant in this Lease
or the Premises. In addition to the foregoing, Tenant agrees to pay as
Additional Rent, before delinquency, any and all taxes levied or assessed
against Tenant and which become payable during the term hereof upon Tenant's
equipment furniture, fixtures and other personal property of Tenant located in
the Premises.

 

29.       LANDLORD DEFAULT.

 

If Landlord shall default in the performance of any of its obligations
hereunder, or if Landlord shall fail to make any payment which Landlord agrees
to make hereunder, then Tenant, without being obligated to and without waiving
such default, shall have the following remedies which shall be cumulative and
shall be in addition to those remedies which Tenant may have at law or in
equity.  If Tenant provides written notice to Landlord (and any mortgagee of
which Tenant has been notified) of any default of Landlord hereunder, and
Landlord (or such mortgagee) shall fail to cure such default within thirty (30)
days following the receipt of such notice (or as soon as possible under all of
the circumstances in the event of an emergency), Tenant may perform such
obligation, or pay any sums due to any third party, as Landlord's agent;
provided, however, if such default cannot reasonably be cured within such thirty
(30) day period, Landlord shall not be in default if Landlord (or such
mortgagee) promptly commences the cure of such default and diligently pursues
such cure to completion within a reasonable time thereafter not to exceed one
hundred twenty (120) days total.  The full reasonable amount of the costs and
expenses incurred by Tenant to perform such obligation or make such payment,
together with reasonable attorney's fee incurred by Tenant, shall be paid by
Landlord to Tenant within thirty (30) days after presentation of invoices
therefor to Landlord; provided, if Landlord fails to pay such amount within such
30-day period, Tenant shall have the right to offset such unpaid amounts against
the next installment(s) of Additional Rent due and payable hereunder.

 

30.    DEFINED TERMS AND HEADINGS.

 

The Article headings shown in this Lease are for convenience of reference and
shall in no way define, increase, limit or describe the scope or intent of any
provision of this Lease. Any indemnification or insurance of Landlord shall
apply to and inure to the benefit of all the following "Landlord Entities",
being Landlord, Landlord's investment manager, and the trustees, boards of
directors, officers, general partners beneficiaries, stockholders, employees and
agents of each of them. Any option granted to Landlord shall also include or be
exercisable by Landlord's trustee, beneficiary, agents and employees, as the
case may be. In any case where this Lease is signed by more than one person the
obligations under this Lease shall be joint and several. The terms "Tenant" and
"Landlord" or any pronoun used in place thereof shall indicate and include the
masculine or feminine, the singular or plural number, individuals, firms or
corporations and each of their respective successors executors, administrators
and permitted assigns, according to the context hereof. The term "rentable area"
shall mean the rentable area of the Premises or the





 

29

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



Building as calculated by the Landlord on the basis of the plans and
specifications of the Building including a proportionate share of any common
areas. Tenant hereby accepts and agrees to be bound by the figures for the
rentable space footage of the Premises and Tenant's Proportionate Share shown on
the Reference Page.

 

31.    TENANT'S AUTHORITY.

 

If Tenant signs as a corporation each of the persons executing this Lease on
behalf of Tenant represents and warrants that Tenant has been and is qualified
to do business in the state in which the Building is located, that the
corporation has full right and authority to enter into this Lease, and that all
persons signing on behalf of the corporation were authorized to do so by
appropriate corporate actions. If Tenant signs as a partnership, trust or other
legal entity, each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has complied with all applicable laws, rules
and governmental regulations relative to its right to do business in the state
and that such entity on behalf of the Tenant was authorized to do so by any and
all appropriate partnership trust or other actions. Tenant agrees to furnish
promptly upon request a corporate resolution proof of due authorization by
partners or other appropriate documentation evidencing the due authorization of
Tenant to enter into this Lease.

 

32.    COMMISSIONS.

 

Each of the parties represents and warrants to the other that it has not dealt
with any broker or finder in connection with this Lease except as described on
the Reference Page.  All commissions payable to the brokers identified on the
Reference Page shall be paid by Landlord.

 

33.    TIME AND APPLICABLE LAW.

 

Time is of the essence of this Lease and all of its provisions. This Lease shall
in all respects be governed by the laws of the state in which the Building is
located.

 

34.    SUCCESSORS AND ASSIGNS.

 

Subject to the provisions of Article 9, the terms, covenants and conditions
contained in this Lease shall be binding upon and inure to the benefit of the
heirs, successors, executors, administrators and assigns of the parties to this
Lease.

 

35.    ENTIRE AGREEMENT.

 

This Lease, together with its Exhibits, contains all agreements of the parties
to this Lease and supersedes any previous negotiations.  There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its Exhibits. This Lease may not be
modified except by a written instrument duly executed by the parties to this
Lease.





 

30

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



36.    EXAMINATION NOT OPTION.

 

Submission of this Lease shall not be deemed to be a reservation of the
Premises. Landlord shall not be bound by this Lease until it has received a copy
of this Lease duly executed by Tenant and has delivered to Tenant a copy of this
Lease duly executed by Landlord, and until such delivery Landlord reserves the
right to exhibit and lease the Premises 10 other prospective tenants.
Notwithstanding anything contained in this Lease to the contrary, Landlord may
withhold delivery of possession of the Premises from Tenant until such time as
Tenant has paid to Landlord any security deposit required by Article 5, the
first month's rent as set forth in Article 3 and any sum owed pursuant to this
Lease.

 

37.    RECORDATION.

 

Tenant shall not record or register this Lease or a short form memorandum hereof
without the prior written consent of Landlord, and then shall pay all charges
and taxes incident such recording or registration.

 

38.    LIMITATION OF LANDLORD'S LIABILITY.

 

Redress for any claim against Landlord under this Lease shall be limited to and
enforceable only against and to the extent of Landlord's interest in the
Building. The obligations of Landlord under this Lease are not intended to and
shall not be personally binding on, nor shall any resort be had to the private
properties of, any of its trustees or board of directors and officers, as the
case may be, its investment manager, the general partners thereof, or any
beneficiaries, stockholders, employees, or agents of Landlord or the investment
manager.

 

39.   COMPLIANCE WITH LAWS

 

39.1     The Tenant shall keep the Premises in clean and orderly condition,
promptly execute and materially comply with all statutes, ordinances, rules,
orders, regulations and requirements ("Laws") of the Federal, Provincial and
City governments and of any and all their departments, agencies and bureaus or
any other governmental authorities (collectively, "Governmental Authorities")
applicable to the Premises and with all notices for the correction, prevention
and abatement of nuisances, violations or other grievances in, upon or connected
with the Premises during the term of this Lease.  Tenant shall also promptly
materially comply with and execute all rules, orders and regulations relating to
the Building of the Board of Fire Underwriters or similar or successor agency
and all insurance companies writing policies pertaining to the Premises, for the
prevention of fires (collectively "Fire Requirements"), at its sole cost and
expense.

 

39.2     If the Tenant shall fail or neglect to timely comply with any of the
aforesaid Laws and/or Fire Requirements or if the Tenant shall fail or neglect
to make any necessary or required repairs then the Landlord or its agents,
without notice in the case of an emergency and in all other cases if such
default is not cured within ten (10) days from the date of the giving by
Landlord to Tenant of notice of such intention, may, but shall in no event be
obligated to, enter the Premises and make said repairs, comply with any or all
of said Laws and/or Fire Requirements and perform any such obligation of the
Tenant, all at the cost and expense of the Tenant.

 





 

31

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



39.3     Tenant shall obtain all approvals, certificates or permits of every
kind and nature required in connection with Tenant's use and occupancy of the
Premises.

 

40.    PARKING.

 

Subject to the requirements and limitations set forth in the in the Building’s
Rules and Regulations, and any other provision therein applicable to the parking
of vehicles, Landlord shall provide Tenant, throughout the Term, with the
non-exclusive use of up to four (4) surface parking spaces per 1,000 rentable
square feet of the Premises, which parking spaces shall be located in the
general parking area at the Property. (the “Parking Area”).  Landlord hereby
also acknowledges and agrees that, in addition to the foregoing non-reserved
spaces, Tenant shall have a total of eight (8) reserved covered parking spaces
within the Parking Area for Tenant’s employees working at the Premises and the
Expansion Premises.

 

41.       DRAFTING OF LEASE

 

Notwithstanding anything contained to the contrary contained herein or presumed
at law or otherwise, the parties and signatories hereto hereby agree and
acknowledge that, for the purposes of the interpretation or construction of this
Lease and its riders, etc., neither party/signatory shall be deemed or
considered to be the drafter of the Lease, it riders, etc., it being the
intention of the parties that any interpretation and/or construction of the same
be made by a court of competent jurisdiction without regard to the history of
the drafting, or to the drafter(s), of the same.

 

42.    [INTENTIONALLY DELETED]

 

43.    BUILDING CONTAMINANTS.

 

To prevent the contamination, growth, or deposit of any mold, mildew, bacillus,
virus, pollen, or other micro-organism (collectively, “Biologicals”) and the
deposit, release or circulation of any indoor contaminants including emissions
from paint, carpet and drapery treatments, cleaning, maintenance and
construction materials and supplies, pesticides, pressed wood products,
insulation, and other materials and products (collectively with  Biologicals,
“Contaminants”) that could adversely affect the health, safety or welfare of any
tenant, employee, or other occupant of the Building or their invitees (each, an
“Occupant”), Tenant shall, at Tenant’s sole cost and expense, at all times
during the term hereof (1) operate the Premises in such a manner to reasonably
prevent or minimize the accumulation of stagnant water and moisture in planters,
kitchen appliances and vessels, carpeting, insulation, water coolers, and any
other locations where stagnant water or moisture could accumulate, and (2)
otherwise operate the Premises to prevent the generation, growth, deposit,
release or circulation of any Contaminants.

 

44.    WI-FI ACCESS.

 

44.1     Tenant shall have the right to install a wireless intranet, Internet,
and communications network (also known as “Wi-Fi”) within the Premises for the
use of Tenant and





 

32

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



its employees and [clients/customers] (the “Network”) subject to this clause and
all the other clauses of this Lease as are applicable.

 

44.2     Tenant shall not solicit, suffer, or permit other tenants or occupants
of the Building to use the Network or any other communications service,
including, without limitation, any wired or wireless Internet service that
passes through, is transmitted through, or emanates from the Premises.

 

44.3     Subject to Landlord’s approval, which shall not be unreasonably
withheld, and subject to any necessary governmental approval, Tenant shall have
the right to place communications dishes, antennae and related equipment
(collectively the “Antenna Equipment”) on the roof of the Building for its own
use.  Placement of the Antenna Equipment will comply with all applicable city,
county, or other jurisdictional zoning ordinances.  There shall be no charge to
Tenant during the Lease Term for the placement of Antenna Equipment.  The
specific location of the Antenna Equipment, and the plans and specifications for
such equipment and its installation, shall be subject to Landlord’s prior
written approval, which shall not be unreasonably withheld, conditioned, or
delayed.  Tenant shall have access to the Antenna Equipment pursuant to the
Building’s Rules and Regulations provided Tenant supplies Landlord with
forty-eight (48) hours prior notice.  Upon vacating the Premises, Tenant shall
remove the Antenna Equipment installed pursuant to this Section and shall
restore the roof to substantially its condition prior to installation of the
Antenna Equipment described herein, reasonable wear and tear and casualty damage
excepted.  With Landlord’s approval as to location and manner of installation,
which shall not be unreasonably withheld, conditioned, or delayed, Tenant shall
be entitled to install, connect, run, and maintain fiber optic conduits,
telephone lines, and other wiring within the Building which shall be reasonably
located so as not materially to interfere with other tenants.  Tenant shall
receive any condemnation award related to the Antenna Equipment installed by
Tenant pursuant hereto. Tenant and Landlord operating communications dishes,
antennae, or other telecommunications equipment shall (1) operate their
equipment within the technical parameters specified by its manufacturer and/or
as defined by the FCC, and (2) not use any portion of the Building in any way
which causes radio frequency and/or electrical interference with any equipment
of another tenant or licensee operated prior in time to the interfering
equipment and in accordance with subsection (1) hereof.  In the event of any
such interference by Tenant, Tenant shall terminate the interference (as
applicable).  In the event the interference is caused by others, Landlord shall
use commercially reasonable efforts to cause such interference be terminated.

 

44.4     Tenant agrees that Tenant’s communications equipment, Antenna Equipment
and the communications equipment of Tenant’s service providers and contractors
located in or about the  Premises or installed in the Building to service
the  Premises including, without limitation, any antennas, switches, or other
equipment (collectively, “Tenant’s Communications Equipment”) shall be of a type
and, if applicable, a frequency that will not cause radio frequency,
electromagnetic, or other interference to any other party or any equipment of
any other party including, without limitation, Landlord,  other tenants, or
occupants of the Building or any other party.   In the event that
Tenant’s  Communications Equipment causes or is believed to cause any such
interference, upon receipt of notice from Landlord of such interference, Tenant
will take all steps necessary to correct and eliminate the interference.  If the
interference is not eliminated





 

33

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



within 24 hours (or a shorter period if Landlord believes a shorter period to be
appropriate) then, upon request from Landlord, Tenant shall shut down the
Tenant’s Communications Equipment pending resolution of the interference, with
the exception of intermittent testing, upon prior notice to and with the
approval of Landlord.

 

44.5     Tenant acknowledges that Landlord has granted and/or may grant lease
rights, licenses, and other rights to various other tenants and occupants of the
Building and to telecommunications service providers.


45.       ALLOWANCE – TENANT PERFORMING WORK.

 

45.1     Tenant may construction improvements in the Premises after the
Commencement Date (“Tenant’s Work”), as conceptually depicted on Exhibit “E”
attached hereto.  Landlord shall provide Tenant with a construction allowance
equal to $25/RSF (i.e., $183,150 based on 7,326 rentable square feet) (the
“Landlord’s Contribution”), to be used by Tenant towards the cost of Tenant’s
Work and the purchase and installation of furniture, fixtures and equipment (the
“FF&E”) in the Premises.  Landlord shall make disburse the Landlord’s
Contribution to the Tenant in the accordance with the following:

45.1.1 Landlord shall make progress payments to Tenant of Landlord’s
Contribution on a monthly basis, as hereinafter provided.  Each progress payment
shall be equal to 90% of the cost of the Tenant Work incurred and/or the FF&E
installed in the Premises (for which no prior requests for payment have been
made) for the period for which payment is requested.  Each progress payment
shall be made to Tenant within thirty (30) days after Landlord’s receipt of
Tenant’s requisition request, together with the required documentation described
below, provided such request and documentation are delivered to Landlord by the
tenth (10th) day of the month and further provided that all of the following
conditions are met at the time each such payment is requested and due:

45.1.1.1           No Event of Default is continuing as of the applicable
payment date; and

45.1.1.2           No mechanic’s lien has been filed against Landlord, Tenant,
the Premises, or the Building, which lien has not yet been discharged of; and

45.1.1.3           Tenant submits to Landlord all of the following
documentation:

45.1.1.1.1  A requisition for payment, provided, however, that Tenant shall
submit such requisition for payment no more often than once monthly (and subject
to the time constraints set forth above), and each such requisition shall cover
services performed and materials supplied (for which no prior requests for
payment have been made) for the period(s) preceding the month in which such
submission is made; and

45.1.1.1.2  A certification by the architect engaged by Tenant or general
contractor for the Tenant’s Work stating that the portion of the Work for which
Tenant is applying for payment has been completed in accordance





 

34

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



 

with the Plans and Specifications approved by Landlord and, to the architect’s
knowledge or general contractor, all applicable laws (or, with respect to any
FF&E, that such FF&E has been installed in the Premises); and

45.1.1.1.3  Itemized bills from Tenant’s architects, consultants, contractors,
engineers, and suppliers for services performed and materials supplied for those
portions of the Tenant’s Work or the FF&E for which Tenant seeks payment and for
which Tenant has not previously submitted a requisition (and where Tenant elects
to be reimbursed, such bills shall have been marked “paid” by the architect,
consultant, contractor, engineer, or supplier); and

45.1.1.1.4  Executed and acknowledged releases of lien in form and substance
reasonably satisfactory to Landlord evidencing payment for any prior work or
services performed and materials supplied for which Tenant previously applied
for payment.

45.1.2  The progress payments shall be made, at Tenant’s option, either to:

45.1.2.1           Tenant’s architects, consultants, contractors, engineers, and
suppliers engaged in the performance of the Initial Alterations for whom Tenant
requests payment; or

45.1.2.2           Tenant, as reimbursement for the amounts paid by Tenant for
such services and/or supplies.

45.1.3  Tenant shall be responsible for all additional costs incurred by Tenant
above Landlord’s Contribution for Tenant’s Work and the FF&E.

45.2     The plans and specifications for the Tenant’s Work shown on Exhibit “E”
are conceptual in nature and do not constitute final plans.  Prior to the
performance of the Tenant Work, Tenant shall submit to Landlord for Landlord's
written approval detailed plans and specifications therefor (“Plans and
Specifications”), including the list of all contractors and subcontractors, and
Tenant shall not proceed with the Tenant’s Work until it obtains Landlord's
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed and provided to Tenant no later than fifteen (15) days after receipt
of all of the applicable Plans and Specifications (Landlord’s failure to provide
such approval within such 15-day period being deemed to be an approval
thereof).  Tenant may subsequently modify the Plans and Specifications in
connection with the performance of the Tenant’s Work without Landlord’s consent,
unless such modifications (i) have an estimated cost more than $20,000.00 in the
aggregate or (ii) affect the structural integrity of the Building or the utility
systems servicing the Building, in which case Tenant shall present such
modifications to Landlord for its approval in the manner set forth above with
respect to the initial Plans and Specifications.  Tenant, in addition to the
fees set forth below, shall reimburse Landlord for all actual reasonable costs
and expenses, including all third party consultant costs, incurred by Landlord
for the review and approval of the Plans and Specifications.





 

35

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



45.3 Tenant’s Work shall be deemed to be “Substantially Completed” when the work
shown on the  approved Plans and Specifications has been completed except for
minor or insubstantial details of construction, mechanical adjustments, or
finishing touches like plastering or painting, which items shall not adversely
affect Tenant's conduct of its ordinary business activities in the Premises; and
Tenant has not commenced business operations within the Premises.

 

45.4 Tenant shall have the right, in its sole discretion, to select the level of
Landlord’s involvement in the bidding and performance of the Tenant’s Work as
provided in one of clauses 45.4.1-3 below.  Following such selection, Tenant
shall pay to Landlord, as Additional Rent, the applicable fee for the
supervision of Tenant’s Work set forth in one of clauses 45.1.1-3 below:

 

45.4.1  Three percent (3%) fee of the total cost of Tenant’s Work if Landlord is
responsible for the oversight of the bidding process, bid comparison,
recommendations, selection of general contractors for bidding, oversight of the
construction process and review of change orders and coordination with the
project architect / engineer for the construction meetings on site and
completion of the job.

 

45.4.2  Two percent (2%) fee of the total cost of Tenant’s Work if Landlord is
responsible for all of the items in the  above scope other than the bidding
process.

 

45.4.3  One percent (1%) fee of the total cost of the Tenant’s Work if Landlord
is responsible for all of the items in the above scope other than (1) the
bidding process and (2) coordination with the project architect /engineer for
the construction meetings on site and completion of the job.

 

45.5  In addition to Landlord’s Contribution set forth above, Landlord shall
provide Tenant with an improvement allowance equal to $6.50/RSF of the Expansion
Premises (as defined below) (i.e., $95,829.50 based on 14,743 square feet
(“Landlord’s Improvement Contribution”)), to be used by Tenant towards the cost
of improvement work and the purchase and installation of FF&E within the
Premises and the Expansion Premises, in accordance with the following:

 

45.5.1 Landlord, upon request from Tenant from time to time, shall remit a
portion of the Landlord’s Improvement Contribution, in one or more installments
up to an aggregate amount of $62,657.75 (equal to $4.25/RSF of the Expansion
Premises) to Tenant if at the time each such payment is requested and due,
provided that all of the following conditions are met at the time each such
payment is requested and due:

 

45.5.1.1  No Event of Default is continuing; and

 

45.5.1.2  No mechanic’s lien has been filed against Landlord, Tenant, the Leased
Premises, or the Building, which lien has not yet been discharged of record or
otherwise bonded in accordance with applicable law; and

 

45.5.1.3  Tenant submits to Landlord all of the following documentation:

 





 

36

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



45.5.1.3.1  A requisition for payment, provided, however, that Tenant shall
submit such requisition for payment no more often than once monthly (and subject
to the time constraints set forth above), and each such requisition shall cover
services performed and materials supplied (for which no prior requests for
payment have been made) for the period(s) preceding the month in which such
submission is made; and

 

45.5.1.3.2  A certification by the architect engaged by Tenant or general
contractor for the Initial Alterations stating that the portion of the work for
which Tenant is applying for payment has been completed in accordance with the
Plans and Specifications approved by Landlord and, to the architect’s knowledge
or general contractor, all applicable laws (or, with respect to any FF&E, that
such FF&E has been installed in the Premises or the Expansion Premises, as
applicable); and

 

45.5.1.3.3  Itemized bills from Tenant’s architects, consultants, contractors,
engineers, and suppliers for services performed and materials supplied for those
portions of the work or the FF&E for which Tenant seeks payment and for which
Tenant has not previously submitted a requisition (and where Tenant elects to be
reimbursed, such bills shall have been marked “paid” by the architect,
consultant, contractor, engineer, or supplier); and

 

45.5.1.3.4        Executed and acknowledged releases of lien in form and
substance reasonably satisfactory to Landlord evidencing payment for any prior
work or services performed and materials supplied for which Tenant previously
applied for payment.

 

45.5.2  The progress payments shall be made, at Tenant’s option, either to:

 

45.5.2.1  Tenant’s architects, consultants, contractors, engineers, and
suppliers engaged in the performance of the Initial Alterations for whom Tenant
requests payment; or

 

45.5.2.2 Tenant, as reimbursement for the amounts paid by Tenant for such
services and/or supplies.

 

45.5.3  The remainder of Landlord Contribution, equal to $33,171.75 (equal to
$2.25/RSF of the Expansion Premises), shall be disbursed to Tenant upon
September 1, 2019 so long as (i) no Event of Default is then existing and (ii)
Tenant is occupying  the Expansion Premises and the Premises.

 





 

37

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



46.       EXPANSION PREMISES

 

46.1     Provided that no Event of Default is then existing, as of September 1,
2019 (the “Expansion Commencement Date”), the definition of “Premises”, as set
forth on the Reference Page, shall be modified to add Suite 200 of the Building,
as more particularly depicted in Exhibit “E”, consisting of approximately 14,743
rentable square feet of space (the “Expansion Premises”).  Effective as of the
Expansion Commencement Date, the Lease shall be modified as follows:

 

46.1.1 The “Premises” shall consist of approximately 22,069 rentable square feet
of space located in Suites 200 and 250 of the Building;

 

46.1.2  The Tenant’s Proportionate Share shall be 33.53%; and

 

46.1.3 The Annual Rent and Monthly Installment of Rent shall be in accordance
with  the rent schedule set forth on Exhibit “D-2”.

 

46.2     All other terms and conditions of the Lease shall remain the same
except for the above-described changes.  Upon request by Tenant, Landlord shall
enter into an amendment to the Lease further evidencing the above modifications;
provided, that failure to enter into such amendment shall not negate the effect
of such modification effective as of the Expansion Commencement
Date.  Notwithstanding the foregoing, effective as of the Premises Expansion
Date the terms of the Office Lease dated March, 2012 between Landlord’s and
Tenant’s respective predecessors-in-interest with respect to the Expansion
Premises (the “Existing Expansion Premises Lease”) shall be automatically
terminated and of no further force or effect except for such terms thereof as
may survive the termination of such Expansion Premises Lease by their express
terms.  Until the Expansion Commencement Date, nothing set forth in this Lease
shall affect the Existing Expansion Premises Lease and this Lease and the
Existing Expansion Premises Leases shall constitute separate and independent
legal obligations of Landlord and Tenant to each other until the Existing
Expansion Premises Date.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 





 

38

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



 

 

LANDLORD:

TENANT:

 

 

NORTHBROOK TC EQUITIES LLC

STRONGBRIDGE U.S., INC.

NORTHBROK 134 WEST 93 EQUITIES LLC

 

NORTHBROOK LEMAD EQUITIES LLC

 

NORTHBROOK CH EQUITIES LLC

 

NORTHBROOK CLINTON EQUITIES LLC

 

NORTHBROOK UK1 EQUITIES LLC

 

NORTHBROOK LOKEN LLC

 

NORTHBROOK HS DEVELOPMENT LLC

 

NORTHBROOK HS RK LLC

 

NORTHBROOK TEIDIF LLC

 

AS TENANTS IN COMMON

 

 

 

 

 

 

 

 

 

 

    

 

 

By:

/s/ Robert Kanter

 

By:

/s/ Robert Lutz

 

 

 

 

 

Print:

 

 

Print:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 



 

39

 

 

 

 

 

 

 

Initials

 

--------------------------------------------------------------------------------

 



EXHIBIT “A”

 

Premises

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease.  It does not in any way supersede any of
Landlord's rights set forth in Section 17.2 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations.  It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT “B”

 

Initial Alterations/Tenant’s Work

 





 

--------------------------------------------------------------------------------

 



EXHIBIT “C”

 

Rules and Regulations

 

1.         No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building
without the prior written consent of the Landlord. Landlord shall have the right
to remove, at Tenant's expense and without notice, any sign installed or
displayed in violation of this rule. All approved signs or lettering on doors
and walls shall be printed, painted, affixed or inscribed at the expense of
Tenant by a person or vendor chosen by Landlord. In addition, Landlord reserves
the right to change from time to time the format of the signs or lettering and
to require previously approved signs or lettering to be appropriately altered.

 

2.         If Landlord objects in writing to any curtains, blinds, shades or
screens attached to or hung in or used in connection with any window or door of
the Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

 

3.         Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators or stairways of the Building. The halls,
passages, exits, entrances, shopping malls, elevators, escalators and stairways
are not for the general public, and Landlord shall in all cases retain the right
to control and prevent access to the Building of all persons whose presence in
the judgment of Landlord would be prejudicial to the safety, character,
reputation and interests of the Building and its tenants provided that nothing
contained in this rule shall be construed to prevent such access to persons with
whom any tenant normally deals in the ordinary course of its business, unless
such persons are engaged in illegal activities. No tenant and no employee or
invitee of any tenant shall go upon the roof of the Building.

 

4.         The directory of the Building will be provided exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names therefrom, but not the name of the Tenant.

 

5.         All cleaning and janitorial services for the Building and the
Premises shall be provided exclusively through Landlord. Tenant shall not cause
any unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises. Landlord shall not in any way be responsible to any
Tenant for any loss of property on the Premises, however occurring, or for any
damage to any Tenant's property by the janitor or any other employee or any
other person.  Landlord shall insure that any cleaning or janitorial service
company shall have commercially reasonable insurance.

 





 

--------------------------------------------------------------------------------

 



6.         Landlord will furnish Tenant free of charge with four keys to each
door in the Premises. Landlord may make a reasonable charge for any additional
keys, and Tenant shall not make or have made additional keys, and Tenant shall
not alter any lock or install a new or additional lock or bolt on any door of
its Premises. Tenant, upon the termination of its tenancy, shall deliver to
Landlord the keys of all doors which have been furnished to Tenant, and in the
event of loss of any keys so furnished, shall pay Landlord therefor.

 

7.         If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord's instructions in
their installation.

 

8.         No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord.

 

9.         Tenant shall not place a load upon any floor, which exceeds the load
per square foot such floor was designed to carry and which is allowed by law.
Landlord shall have the right to prescribe the weight, size and position to all
equipment, materials, furniture or other property brought into the
Building.  Heavy objects shall, stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight. Business machines
and mechanical equipment belonging to Tenant which cause noise or vibration that
may be transmitted to the structure of the Building or to any space in the
Building to such a degree as to be objectionable to Landlord or to any tenants
shall be placed and maintained by Tenant, at Tenant's expense, on vibration
eliminators or other devices sufficient to eliminate noise or vibration. The
persons employed to move such equipment in or out of the Building must be
acceptable to Landlord. Landlord will not be responsible for loss of, or damage
to, any such equipment or other property from any cause, and all damage done to
the Building by maintaining or moving such equipment or other property shall be
repaired at the expense of Tenant.

 

10.       Tenant shall not use any method of heating or air conditioning other
than that supplied by Landlord. Tenant shall not waste electricity, water or air
conditioning. Tenant shall keep corridor doors closed.

 

11        Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays any
person unless that person is an employee of Tenant or accompanied by an employee
of Tenant, known to the person or employee in charge of the Building and has a
pass or is properly identified. Tenant shall be responsible for all persons for
whom it requests passes and shall be liable to Landlord for all acts of such
persons. Landlord shall not be liable for damages for any error with regard to
the admission to or exclusion from the Building of any person.

 

12.       Tenant shall close and lock the doors of its Premises and entirely
shut off all water faucets or other water apparatus and electricity, gas or air
outlets before Tenant and its





 

--------------------------------------------------------------------------------

 



employees leave the Premises.  Tenant shall be responsible for any damage or
injuries sustained by other tenants or occupants of the Building or by Landlord
for noncompliance with this rule.

 

13.       The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed, no foreign substance of any kind whatsoever shall be thrown into
any of them, and the expense of any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by the Tenant who, or whose employees
or invitees, shall have caused it.

14.       Tenant shall not install any radio or television antenna, satellite
dish, loudspeaker or other device on the roof or exterior walls of the Building.
Tenant shall not interfere with radio or television broadcasting or reception
from or in the Building or elsewhere.

 

15.       Except as approved by Landlord, Tenant shall not mark, drive nails,
screw or drill into the partitions, woodwork or plaster or in any way deface the
Premises. Tenant shall not cut or bore holes for wires. Tenant shall not affix
any floor covering to the floor of the Premises in any manner except as approved
by Landlord. Tenant shall repair any damage resulting from noncompliance with
this rule.

 

16.       Tenant shall not install, maintain or operate upon the Premises any
vending machine.

 

17.       Tenant shall store all its trash and garbage within its Premises.
Tenant shall not place in any trash box or receptacle any material that cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.

 

18.       No cooking shall be done or permitted by any Tenant on the Premises,
except by the Tenant of Underwriters' Laboratory approved microwave oven or
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted provided that such equipment and use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations.

 

19.       Tenant shall not use in any space or in the public halls of the
Building any hand trucks except those equipped with the rubber tires and side
guards or such other material-handling equipment as Landlord may approve. Tenant
shall not bring any other vehicles of any kind into the Building.

 

20.       Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant's address.

 

21.       The requirements of Tenant will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special





 

--------------------------------------------------------------------------------

 



instruction form Landlord, and no employee of Landlord will admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.

22.       Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

 

23.       These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Building.

 

24.       Landlord reserves the right to make such other and reasonable rules
and regulations as in its judgment may from time to time be needed for safety
and security, for care and cleanliness of the Building and for the preservation
of good order in and about the Building. Tenant agrees to abide by all such
rules and regulations in this Exhibit “C” stated and any additional rules and
regulations which are adopted.

 

25.       Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant's employees, agents, clients, customers, invitees and guests.

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT “D-1”

 

RENT SCHEDULE

 

 

 

Year

Annual Minimum
Rent

Monthly Minimum
Rent

Year 1

$150,183.00

$12,515.25

Year 2

$153,846.00

$12,820.50

Year 3*

$157,509.00

$13,125.75

Year 4**

$161,172.00

$13,431.00

Year 5**

$164,835.00

$13,736.25

 

 

*    Amounts for Year 3 are only through Expansion Premises Commencement Date.

** Amounts for Years 4 and 5 are only if Expansion Premises Commencement Date
does not occur.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT “D-2”

 

RENT SCHEDULE AFTER THE EXPANSION PREMISES COMMENCEMENT DATE

 

 

 

 

Year

Annual Minimum
Rent

Monthly
Minimum Rent

Year 4*

$485,518.00

$40,459.84

Year 5

$496,552.50

$41,397.38

 

 

*  Amount for Year 4 is from and after Expansion Premises Commencement Date.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT “E”

 

Expansion Premises

 

 

 

--------------------------------------------------------------------------------